Exhibit 10(h)

     
RBC BANK (USA)
  Loan and Security Agreement

Loan And Security Agreement
     THIS AGREEMENT (the “Agreement”), dated as of September ___, 2008 among
VIDEO DISPLAY CORPORATION, a Georgia corporation (“Parent”), LEXEL IMAGING
SYSTEMS, INC. (“Lexel”), FOX INTERNATIONAL, LTD., INC. (“Fox”), Z-AXIS, INC.
(“Z-Axis”), TELTRON TECHNOLOGIES, INC. (“Teltron”) and AYDIN DISPLAYS, INC.
(“Aydin” and together with Lexel, Fox, Z-Axis and Teltron, collectively, the
“Subsidiaries”; and the Subsidiaries, together with Parent, collectively, the
“Borrower”), and RBC BANK (USA) (“RBC” or the “Bank”) (formerly known as RBC
Centura Bank);
W I T N E S S E T H:
     In consideration of the premises and of the mutual covenants herein
contained and to induce Bank to extend credit to Borrower, the parties agree as
follows:
     1. Definitions.
          1.1. Definitions. Capitalized terms that are not otherwise defined
herein shall have the meanings set forth below.
     “Account” means all “accounts” as defined in the Code from time to time,
together with any guaranties, Letters of Credit and other security therefor.
     “Account Debtor” means an “account debtor” as defined in the Code from time
to time.
     “Adjusted Total Liabilities to Adjusted Tangible Net Worth Ratio” means, as
of any date of calculation, the ratio of Borrower’s Adjusted Total Liabilities
as of such date to its Adjusted Tangible Net Worth as of such date.
     “Adjusted Tangible Net Worth” means, as of any date of calculation,
Borrower’s Shareholder Equity, less its intangible assets, less its leasehold
improvements and loans receivable from related parties, plus its Subordinated
Debt, calculated on consolidated basis and in accordance with GAAP.
     “Adjusted Total Liabilities” means, as of any date of calculation,
Borrower’s Total Liabilities, including Contingent Liabilities, less its
Subordinated Debt, calculated on a consolidated basis and (except with respect
to Contingent Liabilities) in accordance with GAAP.
     “Advance” means an advance of proceeds of a Revolving Loan to, or the
issuance of a letter of credit for the account of, Borrower pursuant to this
Agreement.

 



--------------------------------------------------------------------------------



 



     “Advance Date” means the date on which an Advance is made.
     “Affiliate” means, with respect to any Person, any Person that owns or
controls directly or indirectly such Person, any Person that controls or is
controlled by or is under common control with such Person, and each of such
Person’s senior executive officers, directors and partners.
     “Asset Coverage Ratio” means, as of any date of calculation, the ratio of
(a) the total amount of Borrower’s Obligations outstanding under the Primary
Revolving Loan and the Secondary Revolving Loan divided by (b) the sum of
(i) Borrower’s Accounts, net of allowance for doubtful Accounts, plus (ii) its
Inventory, net of reserves (such net Inventory capped at $20,000,000), less
(iii) its accounts payable.
     “Authority” shall mean any governmental authority, central bank or
comparable agency charged with the interpretation or administration of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which banks in the State of Georgia are authorized or required to close.
     “Capital Expenditures” means any amounts accrued or paid in respect of any
purchase or other acquisition for value of capital assets and, for greater
certainty, excludes amounts expended in respect of the normal repair and
maintenance of capital assets utilized in the ordinary course of business.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
     “Change in Ownership” shall mean a transaction or series of transactions in
which any “person” or “group” (within the meaning of Section 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of a sufficient number of shares of all classes of stock then
outstanding of Borrower ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors of Borrower, who did not have such power before such transaction.
     “Change in Senior Management” shall mean (a) any one or more of Ronald D.
Ordway, Gregory Osborne or Ervin Kuczogi shall cease to be actively involved
with the day-to-day management of Borrower in an executive officer capacity, or
(b) any two or more of David Mutcher, William Frohoff, Murray Fox or Carl
Beacher shall cease to be actively involved with the day-to-day management of
Borrower in an executive officer capacity.
     “Change of Law” shall mean the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any Authority.

2



--------------------------------------------------------------------------------



 



     “Chattel Paper” means “chattel paper” as defined in the Code from time to
time, together with any guaranties, Letters of Credit and other security
therefor.
     “Code” means the Uniform Commercial Code, as in effect in Georgia from time
to time.
     “Collateral” means all assets and personal property of Borrower, wherever
located and whether now owned by Borrower or hereafter acquired, including,
without limitation, the following: (a) all Accounts; (b) all General
Intangibles; (c) all Chattel Paper, Documents and Instruments and rights to
payment evidenced thereby, (d) all Inventory; (e) all Equipment and Fixtures;
(f) all Investment Property; (g) all Deposit Accounts; (h) all Letters of Credit
and Letter of Credit Rights; (i) any other collateral in which Bank may be
hereafter granted a security interest or Lien; and (j) all parts, replacements,
substitutions, profits, products and cash and non-cash Proceeds of any of the
foregoing (including insurance proceeds payable by reason of loss or damage
thereto) in any form and wherever located. Collateral shall include all written
or electronically recorded books and records relating to any such Collateral and
other rights relating thereto.
     “Contingent Liabilities” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to
(i) any account, instrument, chattel paper, document, general intangible,
indebtedness, lease, dividend, letter of credit, letter of credit right or other
obligation of another Person, including, without limitation, any such obligation
directly or indirectly guaranteed, endorsed, co-made or discounted or sold with
recourse by that Person, or in respect of which that person is otherwise
directly or indirectly liable; (ii) any obligations with respect to undrawn
letters of credit issued for the account of that Person; and (iii) all
obligations arising under any Interest Rate Agreement or other agreement or
arrangement designated to protect a person against fluctuation in interest
rates, currency exchange rates or commodity prices; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement.
     “Corporate Distributions” means all payments to (i) any shareholder (or
other holder of an equity interest in Borrower), director, executive or officer
of the Borrower, (ii) any Affiliate or holder of Subordinated Debt of the
Borrower, or (iii) any shareholder (or other holder of an equity interest in
Borrower), director, executive or officer of any Affiliate or holder of
Subordinated Debt of the Borrower. For greater certainty, it includes bonuses,
dividends, salaries (except salaries to officers or other employees in the
ordinary course of business), and repayment of Indebtedness or making of loans
to any such Person.
     “Debt” means (a) all liabilities which would be reflected on a balance
sheet prepared in accordance with GAAP, (b) all indebtedness for borrowed money
or the deferred purchase price of property or services, including without
limitation reimbursement and other obligations with respect to surety bonds and
letters of credit, (c) all obligations evidenced by notes, bonds,

3



--------------------------------------------------------------------------------



 



debentures or similar instruments, (d) all capital lease obligations and (e) all
Contingent Obligations.
     “Default” or “default” means any of the events specified in Section 8.1,
whether or not any requirement in such Section for the giving of notice or the
lapse of time or the happening of any further condition, event or act shall have
been satisfied.
     “Default Rate” means the “default rate” of interest per annum specified in
the applicable Note.
     “Deposit Account” means “deposit account” as defined in the Code from time
to time.
     “Document” means “document” as defined in the Code from time to time.
     “EBITDA” shall mean, as of any date of calculation, Borrower’s net income,
plus its Interest Expense, plus its income tax expense, plus its depreciation
and amortization, calculated on a consolidated basis and in accordance with
GAAP.
     “Environmental Laws” means, collectively the following acts and laws, as
amended: the Comprehensive Environmental Response, Compensation and Liability
Act of 1980; the Superfund Amendments and Reauthorization Act of 1986; the
Resource Conservation and Recovery Act; the Toxic Substances Act; the Clean
Water Act; the Clean Air Act; the Oil Pollution and Hazardous Substances Control
Act of 1978; and any other “Superfund” or “Superlien” law or any other federal,
state or local statute, law, ordinance, code, rule, regulation, order or decree
relating to, or imposing liability or standards of conduct concerning, any
hazardous, toxic or dangerous waste, substance or material, as now or at any
time hereafter in effect.
     “Equipment” means “equipment” as defined in the Code from time to time.
     “Event of Default” means any event specified as such in Section 8.1 hereof,
provided that there shall have been satisfied any requirement in connection with
such event for the giving of notice or the lapse of time, or both.
     “Fixed Charge Coverage Ratio” means, as of any date of calculation: (a) the
sum of Borrower’s EBITDA, plus its rent and lease expense, less its Unfunded
Capital Expenditures, less its cash taxes, divided by (b) the sum of Borrower’s
rent and lease expense, plus its current maturities of long term Funded Debt,
plus its Interest Expense, plus its Corporate Distributions, each calculated on
a consolidated basis for the trailing four quarter period and in accordance with
GAAP.
     “Fixtures” means “fixtures” as defined in the Code from time to time.
     “Funded Debt” means, at any time, all obligations for borrowed money which
bear interest or to which interest is imputed plus, without duplication, all
obligations for the deferred payment of the purchase of property, all
Capitalized Lease obligations and all Indebtedness secured by purchase money
security interests.

4



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles as in effect in the
United States from time to time.
     “General Intangibles” means “general intangibles” as defined in the Code
from time to time, including “payment intangibles” and “software” (each as
defined in the Code from time to time).
     “Instrument” means “instrument” as defined in the Code from time to time.
     “Interest Expense” means the total of the costs of advances outstanding
under Indebtedness including (i) interest charges, (ii) capitalized interest,
(iii) the interest component of Capitalized Leases, (iv) fees payable in respect
of letters of credit and letters of guarantee, and (v) discounts incurred and
fees payable in respect of bankers’ acceptances.
     “Interest Rate Agreement” means any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, interest rate hedge
agreement or other similar agreement or arrangement designed to protect a Person
against fluctuations in interest rates or to hedge such Person’s interest rate
risk exposure, including any swap agreements as defined in 11 U.S.C. §101, as
amended.
     “Inventory” means “inventory” as defined in the Code from time to time.
     “Investment” means any beneficial ownership of (including stock,
partnership interest or other securities) any Person, or any loan, advance or
capital contribution to any Person.
     “Investment Property” means “investment property” as defined in the Code
from time to time.
     “Letters of Credit” and “Letter of Credit Rights” means “letters of credit”
and “letter of credit rights”, respectively, each as defined in the Code from
time to time.
     “Lien” means any mortgage, pledge, statutory lien or other lien arising by
operation of law, security interest, trust arrangement, security deed, financing
lease, collateral assignment or other encumbrance, conditional sale or title
retention agreement, or any other interest in property designed to secure the
repayment of Obligations, whether arising by agreement or under any statute or
law or otherwise.
     “Loan Documents” means this Agreement, the Notes, the Shareholder
Subordination Agreement, the Negative Pledge Agreement, any Interest Rate
Agreement, the Advance requests, and all other documents and instruments now or
hereafter evidencing, describing, guaranteeing or securing the Obligations
contemplated hereby or delivered in connection herewith, as they may be
modified.
     “Loans” has the meaning set forth in Section 2.1 and “Loan” means any of
such loans identified therein as the context may require.

5



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means any (i) material adverse effect upon the
validity, performance or enforceability of any of the Loan Documents or any of
the transactions contemplated hereby or thereby, (ii) material adverse effect
upon the properties, business, prospects or condition (financial or otherwise)
of Borrower, any Subsidiary and/or any other Person obligated under any of the
Loan Documents, or (iii) material adverse effect upon the ability of Borrower,
any Subsidiary or any other Person to fulfill any obligation under any of the
Loan Documents.
     “Maximum Primary Revolving Loan Amount” means $17,000,000.
     “Maximum Secondary Revolving Loan Amount” means $3,500,000.
     “Negative Pledge Agreement” means that certain Negative Pledge Agreement of
even date herewith from Borrower in favor of the Bank, as amended, modified,
supplemented or restated from time to time.
     “Notes” has the meaning set forth in Section 2.2 and “Note” means any of
such notes identified therein as the context may require.
     “Obligations” means all obligations now or hereafter owed to Bank by
Borrower, whether related or unrelated to the Loans, including, without
limitation, amounts owed or to be owed under the terms of the Loan Documents, or
arising out of the transactions described therein, including, without
limitation, the Loans, sums advanced to pay overdrafts on any account maintained
by Borrower with Bank, reimbursement obligations for outstanding letters of
credit or banker’s acceptances issued for the account of Borrower or its
Subsidiaries, amounts paid by Bank under letters of credit or drafts accepted by
Bank for the account of Borrower or its Subsidiaries, together with all interest
accruing thereon, all obligations, whether now existing or hereafter arising,
under any Interest Rate Agreement, including any swap agreements as defined in
11 U.S.C. §101, as amended, between Bank and Borrower whenever executed, all
fees, all costs of collection, attorneys’ fees and expenses of or advances by
Bank which Bank pays or incurs in discharge of obligations of Borrower, whether
such amounts are now due or hereafter become due, direct or indirect and whether
such amounts due are from time to time reduced or entirely extinguished and
thereafter re-incurred.
     “Permitted Debt” means (a) the Obligations; (b) Debt payable to suppliers
and other trade creditors in the ordinary course of business on ordinary and
customary trade terms and which is not past due; (c) Debt of any Subsidiary to
Borrower or another Subsidiary; (d) Capitalized Leases in effect on the date
hereof; and (e) endorsement of checks for collection in the ordinary course of
business.
     “Permitted Investment” means: (i) Investments existing on the date
disclosed on Exhibit 1.1 hereto; (ii) (A) Marketable direct obligations issued
or unconditionally guaranteed by the United States of America or any agency or
any State thereof maturing within one year from the date of acquisition thereof,
(B) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard &

6



--------------------------------------------------------------------------------



 



Poor’s Corporation or Moody’s Investors Service, (C) certificates of deposit
maturing no more than one year from the date of investment therein issued by
Bank, and (D) Bank’s money market accounts; (iii) Investments accepted in
connection with Permitted Transfers; (iv) Investments consisting of travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business; (v) Investments (including Debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of Borrower’s
business; and (vi) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business, provided that this part shall
not apply to Investments of Borrower in any Subsidiary.
     “Permitted Liens” means (a) Liens securing the Obligations; (b) Liens for
taxes and other statutory Liens, landlord’s Liens and similar Liens arising out
of operation of law so long as the obligations secured thereby are not past due
or are being contested and the proceedings contesting such obligations have the
effect of preventing the forfeiture or sale of the property subject to such
Lien; (c) Liens for deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, social security
and similar laws; (d) attachment, judgment and other similar non-tax Liens
arising in connection with court proceedings but only if and for so long as
(i) the execution or enforcement of such Liens is and continues to be
effectively stayed and bonded on appeal, (ii) the validity and/or amount of the
claims secured thereby are being actively contested in good faith by appropriate
legal proceedings and (iii) such Liens do not, in the aggregate, materially
detract from the value of the assets of the Person whose assets are subject to
such Lien or materially impair the use thereof in the operation of such Person’s
business; (e) Liens securing Permitted Debt described in clause (d) of the
definition of Permitted Debt; and (f) Liens in the nature of easements or other
similar encumbrances or restrictions (not securing Debt) on the use of
Borrower’s properties, so long as such Liens do not materially impair Borrower’s
use of such property.
     “Permitted Transfer” means the conveyance, sale, lease, transfer or
disposition by Borrower or any Subsidiary of: (i) Inventory in the ordinary
course of business; (ii) non-exclusive licenses and similar arrangements for the
use of the property of Borrower or its Subsidiaries in the ordinary course of
business; (iii) surplus, worn-out or obsolete Equipment in the ordinary and
normal replacement program for Equipment under which Bank’s Lien priority
continues in the replacement Equipment, or (iv) its Wintron Technology unit.
     “Person” means any natural person, corporation, unincorporated
organization, trust, joint-stock company, joint venture, association, company,
limited or general partnership, limited liability company, any government or any
agency or political subdivision of any government, or any other entity or
organization.
     “Primary Revolving Loan” shall have the meaning set forth in Section 2.1.
     “Proceeds” means “proceeds” as defined in the Code from time to time.

7



--------------------------------------------------------------------------------



 



     “Regulated Materials” means any hazardous, toxic or dangerous waste,
substance or material, the generation, handling, storage, disposal, treatment or
emission of which is subject to any Environmental Law.
     “Revolving Loan Period” means the period from and including the date of
this Agreement to and including the Revolving Loan Termination Date.
     “Revolving Loans” means collectively, the Primary Revolving Loan and the
Secondary Revolving Loan and “Revolving Loan” means either of such loans as the
context may require.
     “Revolving Loan Termination Date” or “Termination Date” means (i) with
respect to the Primary Revolving Loan only, June 30, 2010 and (ii) with respect
to the Secondary Revolving Loan only, June 30, 2009, in each case as such date
may be renewed from time to time as provided herein.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended from time
to time.
     “Secondary Revolving Loan” shall have the meaning set forth in Section 2.1.
     “Security Agreement” means this Agreement as it relates to a security
interest in the Collateral and any other mortgage, security agreement or similar
instrument now or hereafter executed by Borrower or other Person granting Bank a
security interest in any Collateral to secure the Obligations (including any
arising under any Interest Rate Agreement).
     “Shareholder Equity” means the total of (i) share capital (excluding
redeemable preferred shares and treasury stock), (ii) contributed surplus, and
(iii) retained earnings; and for non-corporate organizations such as
partnerships or limited liability companies, equity accounts similar to those
described herein for corporations.
     “Shareholder Subordination Agreement” means that certain Subordination
Agreement, dated as of even date herewith, among Bank, Ronald D. Ordway and
Borrower, as amended, modified, supplemented or restated from time to time.
     “Solvent” means, as to any Person, that such Person has capital sufficient
to carry on its business and transactions in which it is currently engaged and
all business and transactions in which it is about to engage, is able to pay its
debts as they mature, and has assets having a fair valuation greater than its
liabilities, at fair valuation.
     “Subordinated Debt” means Debt of Borrower that is subordinated to the
Obligations pursuant to a written agreement in form and substance satisfactory
to Bank in its sole discretion.
     “Subordinated Shareholder Note” means that certain unsecured promissory
note from Borrower in favor of Ronald D. Ordway in the principal amount of
$6,000,000.

8



--------------------------------------------------------------------------------



 



     “Subsidiary” means any corporation, partnership or other entity in which
Borrower, directly or indirectly, owns more than fifty percent (50%) of the
stock, capital or income interests, or other beneficial interests, or which is
effectively controlled by such Person.
     “Term Loan” shall have the meaning set forth in Section 2.1.
     “Term Loan Amount” means $1,700,000.
     “Total Liabilities” means all liabilities of a Person, including Contingent
Liabilities, exclusive of deferred tax liabilities, calculated on a consolidated
basis and in accordance with GAAP.
     “Unfunded Capital Expenditures” means those Capital Expenditures which are
not financed by Funded Debt.
          1.2. Financial Terms. All financial terms used herein shall have the
meanings assigned to them under GAAP unless another meaning shall be specified
     2. The Loan Facility.
          2.1. The Loans. Bank agrees to extend the following credit to
Borrower, subject to the terms set forth herein:
          (a) Bank agrees, on the terms and conditions set forth in this
Agreement, to make revolving loan Advances (including issuing letters of credit)
to or for the account of Borrower from time to time during the Revolving Loan
Period in amounts such that the aggregate principal amount of such revolving
loan Advances (including the face amount of any letters of credit) under this
loan at any one time outstanding will not exceed the Maximum Primary Revolving
Loan Amount (the “Primary Revolving Loan”). Within the foregoing limit, Borrower
may borrow, prepay and reborrow such Advances at any time during the Revolving
Loan Period.
          (b) Bank agrees, on the terms and conditions set forth in this
Agreement, to make additional revolving loan Advances to or for the account of
Borrower under a second revolving loan facility from time to time during the
Revolving Loan Period in amounts such that the aggregate principal amount of
such revolving loan Advances at any one time outstanding will not exceed the
Maximum Secondary Revolving Loan Amount (the “Secondary Revolving Loan”). Within
the foregoing limit, Borrower may borrow, prepay and reborrow such Advances at
any time during the Revolving Loan Period.
          (c) Bank agrees, on the terms and conditions set forth in this
Agreement, to make a term loan to Borrower in an amount equal to the Term Loan
Amount in a single advance on the date hereof (the “Term Loan” and together with
the Primary Revolving Loan and the Secondary Revolving Loan, the “Loans”). Once
repaid, principal of the Term Loan cannot be reborrowed.

9



--------------------------------------------------------------------------------



 



          2.2. Promissory Notes.
          (a) The Primary Revolving Loan shall be evidenced by a promissory note
in the face amount of the Maximum Primary Revolving Loan Amount, dated of even
date herewith, from Borrower to the order of Bank (as amended, modified,
supplemented, restated or renewed from time to time, the “Primary Revolving
Note”).
          (b) The Secondary Revolving Loan shall be evidenced by a promissory
note in the face amount of the Maximum Secondary Revolving Loan Amount, dated of
even date herewith, from Borrower to the order of Bank (as amended, modified,
supplemented, restated or renewed from time to time, the “Secondary Revolving
Note”).
          (c) The Term Loan shall be evidenced by a promissory note in the face
amount of the Term Loan Amount, dated of even date herewith, from Borrower to
the order of Bank (as amended, modified, supplemented, restated or renewed from
time to time, the “Term Note” and together with the Revolving Note and the
Revolving Note, the “Notes”).
          2.3. Repayment of Loans.
          (a) The Primary Revolving Loan shall be repayable in accordance with
the terms of the Primary Revolving Note and this Agreement.
          (b) The Secondary Revolving Loan shall be repayable in accordance with
the terms of the Secondary Revolving Note and this Agreement.
          (c) The Term Loan shall be repayable in accordance with the terms of
the Term Note and this Agreement.
          (d) Borrower shall make each required payment of principal of and
interest on the Loans and fees hereunder not later than 12:00 noon (local time
Atlanta, Georgia) on the date when due, without set off, counterclaim or other
deduction, in immediately available funds to Bank at its address provided to
Borrower from time to time. Whenever any payment of principal of, or interest
on, the Loans or of fees shall be due on a day which is not a Business Day, the
date for payment thereof shall be extended to the next succeeding Business Day.
If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.
          2.4. Extension of Termination Date. Bank may, in its sole and absolute
discretion, extend the Termination Date for successive one-year terms which
shall terminate on the anniversary of the then applicable Termination Date by
giving written notice thereof to Borrower at least one year prior to the then
applicable Termination Date (an “Extension Notice”); provided, unless Bank gives
such Extension Notice in writing to Borrower at least one year prior to the then
applicable Termination Date, the Termination Date shall not be extended.
          2.5. Overdue Amounts.

10



--------------------------------------------------------------------------------



 



          (a) Any payments not made as and when due shall bear interest from the
date due until paid at the Default Rate, in Bank’s discretion.
          (b) If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 15 or more days to
Bank. The Borrower acknowledges that the late charge imposed herein represents a
reasonable estimate of the expenses of Bank incurred because of such lateness.
Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.
          2.6. Calculation of Interest. All interest under the Notes or
hereunder shall be calculated on the basis of the Actual/360 Computation, as
defined in the Notes.
          2.7. Letters of Credit.
          (a) At its discretion Bank may from time to time issue, extend or
renew letters of credit for the account of Borrower or its Subsidiaries;
provided, the stated expiration date thereof shall not be later than the
Revolving Loan Termination Date. The availability of Advances under the Primary
Revolving Loan shall be reduced by outstanding obligations of Bank under any
letters of credit. All payments made by Bank under any such letters of credit
(whether or not Borrower is the account party) and all fees, commissions,
discounts and other amounts owed or to be owed to Bank in connection therewith,
shall be deemed to be Advances under the Primary Revolving Note, and shall be
repaid on demand. Borrower shall complete and sign such applications and
supplemental agreements and provide such other documentation as Bank may
require. The form and substance of all letters of credit, including expiration
dates, shall be subject to Bank’s approval. Bank may charge a fee or commission
for each issuance, renewal or extension of a letter of credit, such fee to be
the “Applicable Margin” (as defined in the Primary Revolving Note) as then in
effect under the Primary Revolving Note of the stated amount of such letter of
credit. Borrower unconditionally guarantees all obligations of any Subsidiary
with respect to letters of credit issued by Bank for the account of such
Subsidiary. Upon a Default, Borrower shall, on demand, deliver to Bank good
funds equal to 100% of Bank’s maximum liability under all outstanding letters of
credit, to be held as cash collateral for Borrower’s reimbursement obligations
and other Obligations.
          (b) Any letter of credit issued hereunder shall be governed by the
International Standby Practices (1998) of the Institute of International Banking
Law & Practice, International Chamber of Commerce Publication No. 590 (“ISP98”),
as revised from time to time, except to the extent that the terms of such
publication would limit or diminish rights granted to Bank hereunder or in any
other Loan Document.
          2.8. Statement of Account. If Bank provides Borrower with a statement
of account on a periodic basis, such statement will be presumed complete and
accurate and will be definitive and binding on Borrower, unless objected to with
specificity by Borrower in writing within forty-five (45) days after receipt.

11



--------------------------------------------------------------------------------



 



          2.9. Fees. Borrower shall pay to Bank on or before the date hereof a
commitment fee in the amount of $17,000, which fee has been fully earned by Bank
and is non-refundable in its entirety.
          2.10. Termination. Upon at least thirty (30) days prior written notice
to Bank, Borrower may, at its option, terminate this Agreement and repay the
Loans in full.
          2.11. Increased Costs; Reduced Returns.
          (a) If after the date hereof, a Change of Law or compliance by Bank
with any request or directive (whether or not having the force of law) of any
Authority either: (i) shall subject Bank to any tax, duty or other charge with
respect to its Loans, its Notes or its obligation to make Advances, or shall
change the basis of taxation of payments to it of the principal of or interest
on its Loans or any other amounts due under this Agreement or the other Loan
Documents in respect of its Loans or its obligation to make Advances (except for
changes in the rate of tax on its overall net income imposed by the jurisdiction
in which its principal executive office is located); or (ii) shall impose,
modify or deem applicable any reserve, special deposit insurance or similar
requirement (including, without limitation, any such requirements imposed by the
Board of Governors of the Federal Reserve System) against assets of, deposits
with or for the account of, or credit extended by, it; or (iii) shall impose on
it or the London Interbank Market any other similar condition affecting its
Loans, its Notes or its obligation to make Advances; and the result of any of
the foregoing is to increase the cost to it of making or maintaining any of its
Loans, or to reduce the amount received or receivable by it under this
Agreement, under its Notes or under the other Loan Documents with respect
thereto, by an amount deemed by it to be material, then, within fifteen
(15) days after demand by Bank, Borrower shall pay to Bank such additional
amount or amounts as will compensate Bank for such increased cost or reduction.
          (b) If Bank shall have determined that after the date hereof the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof, or compliance by it with any request or directive regarding capital
adequacy (whether or not having the force of law) of any Authority, has or would
have the effect of reducing the rate of return on its capital as a consequence
of its obligations with respect to such adoption, change or compliance (taking
into consideration its policies with respect to capital adequacy), by an amount
deemed by it to be material, then from time to time, within fifteen (15) days
after demand by Bank, Borrower shall pay to Bank such additional amount or
amounts as will compensate Bank for such reduction.
          (c) Bank shall promptly notify Borrower of any event of which it has
knowledge, occurring after the date hereof, which will entitle it to
compensation or reimbursement pursuant to this Section. A certificate of Bank
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, Bank may use any reasonable
averaging and attribution methods. Notwithstanding anything to the contrary
herein, Bank may not claim compensation or reimbursement for any period more
than twelve (12)

12



--------------------------------------------------------------------------------



 



months prior to the date any such demand for payment is made under this
Section 2.12, regardless of the cost to Bank.
     3. Conditions Precedent to Borrowing.
          3.1. Conditions Precedent to Initial Advance. In addition to any other
requirement set forth in this Agreement, Bank will not make the initial Advance
under its Revolving Loan unless and until the following conditions shall have
been satisfied:
          (a) Loan Documents. Borrower and each other party to any Loan
Document, as applicable, shall have executed and delivered this Agreement, the
Notes, Negative Pledge Agreement, and other required Loan Documents, all in form
and substance satisfactory to Bank.
          (b) Supporting Documents. Borrower shall cause to be delivered to Bank
the following documents:
     (i) A copy of the governing instruments of Borrower and its Subsidiaries,
and a good standing certificate of Borrower and Subsidiaries, certified by the
appropriate official of its state of incorporation, if different;
     (ii) Incumbency certificate and certified resolutions of the board of
directors (or other appropriate Persons) of Borrower and each other Person
executing any Loan Documents, signed by the Secretary or another authorized
officer of Borrower or such other Person, authorizing the execution, delivery
and performance of the Loan Documents;
     (iii) The legal opinion of Borrower’s legal counsel addressed to Bank
regarding such matters as Bank and its counsel may request;
     (iv) Satisfactory evidence of payment of all fees due and reimbursement of
all costs incurred by Bank, and evidence of payment to other parties of all fees
or costs which Borrower is required under this Agreement to pay by the date of
the initial Advance; and
     (v) UCC searches and other Lien searches showing no existing security
interests in or Liens on the Borrower’s or its Subsidiaries’ assets, other than
Permitted Liens.
          (c) Insurance. Borrower shall have delivered to Bank satisfactory
evidence of insurance meeting the requirements of Section 5.3.
          (d) Perfection of Liens. UCC-1 financing statements covering the
Collateral shall duly have been recorded or filed in the manner and places
required by law to establish, preserve, protect and perfect the interests and
rights created or intended to be created by the Security Agreement; and all
taxes, fees and other charges in connection with the execution,

13



--------------------------------------------------------------------------------



 



delivery and filing of the Security Agreement and the financing statements shall
duly have been paid.
          (e) Shareholder Subordinated Note. The Shareholder Subordinated Note
shall be on terms and in form and substance satisfactory to Bank in its sole
discretion, and Ronald D. Ordway and Borrower shall have executed and delivered
the Shareholder Subordination Agreement.
          (f) Additional Documents. Borrower shall have delivered to Bank all
additional opinions, documents, certificates and other assurances that Bank or
its counsel may require.
          (g) Payment of Fees. Borrower shall have paid all fees, costs and
expenses as required by the Loan Documents in connection with the Closing.
          3.2. Conditions Precedent to Each Revolving Loan Advance. The
following conditions, in addition to any other requirements set forth in this
Agreement, shall have been met or performed by the Advance Date with respect to
any request for an Advance and each request for an Advance (whether or not a
written Advance request is required) shall be deemed to be a representation that
all such conditions have been satisfied:
          (a) Advance Request. Borrower shall have delivered to Bank a request
for an Advance and such other information as may be reasonably required by Bank.
          (b) No Default. No Default or Event of Default shall have occurred and
be continuing or could occur upon the making of the Advance in question.
          (c) Correctness of Representations. All representations and warranties
made by Borrower herein or otherwise in writing in connection herewith shall be
true and correct in all material respects with the same effect as though the
representations and warranties had been made on and as of the proposed Advance
Date.
          (d) No Adverse Change. There shall have been no event or condition
which could have a Material Adverse Effect since the date of the most recent
financial statements of Borrower delivered prior to date hereof.
          (e) Limitation on Advances. Borrower shall not draw on the Primary
Revolving Loan unless the Secondary Revolving Loan is fully funded.
          (f) Further Assurances. Borrower shall have delivered such further
documentation or assurances as Bank may reasonably require.
     4. Representations and Warranties. In order to induce Bank to enter into
this Agreement and to make the Loans provided for herein, Borrower hereby
represents and warrants (all of which shall survive the execution and delivery
of the Loan Documents and all of which

14



--------------------------------------------------------------------------------



 



shall be deemed made as of the date hereof and as of the Advance Date), on
behalf of it and each of its Subsidiaries, that:
          4.1. Valid Existence and Power. It is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
is duly qualified or licensed to transact business in all places where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect on it; the state of its organization, its organization number in
such state, if any, and its tax identification number or other identifying
number are as set forth in Exhibit 4.1; and it has the power to make and perform
the Loan Documents executed by it, and all such instruments will constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms, subject only to bankruptcy and similar laws affecting
creditors’ rights generally.
          4.2. Authority. Its execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary action, and do not and will
not violate any provision of law or regulation, or any writ, order or decree of
any court or Authority or any provision of its governing instruments, and do not
and will not, with the passage of time or the giving of notice, result in a
breach of, or constitute a default or require any consent under, or result in
the creation of any Lien upon any of its property or assets pursuant to, any
law, regulation, instrument or agreement to which it is a party or by which it
or its properties may be subject, bound or affected.
          4.3. Financial Condition. Other than as disclosed in financial
statements delivered on or prior to the date hereof to Bank, it has no direct or
contingent obligations or liabilities (including any guarantees or leases) or
any unrealized or anticipated losses from any of its commitments which could
reasonably be expected to have a Material Adverse Effect; all such financial
statements have been prepared in accordance with GAAP and fairly present its
financial condition as of the date thereof; and it is not aware of any adverse
fact (other than facts which are generally available to the public and not
particular to it, such as general economic or industry trends) concerning its
financial or business condition or future prospects which could reasonably be
expected to have a Material Adverse Effect and which has not been fully
disclosed to Bank, including any adverse change in its operations or financial
condition since the date of the most recent financial statements delivered to
Bank; and it is Solvent, and after consummation of the transactions set forth in
this Agreement and the other Loan Documents, it will be Solvent.
          4.4. Litigation. There are no suits or proceedings pending, or to its
knowledge threatened, before any court or by or before any governmental or
regulatory authority, commission, bureau or agency or public regulatory body
against or affecting it or its assets which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.
          4.5. Agreements, Etc. It is not a party to any agreement or instrument
or subject to any court order, governmental decree or any charter or other
corporate restriction, adversely affecting its business, assets, operations or
condition (financial or otherwise), nor is it in default in the performance,
observance or fulfillment of any of the material obligations, covenants or
conditions contained in any agreement or instrument to which it is a party, or
any law, regulation, decree, order or the like.

15



--------------------------------------------------------------------------------



 



          4.6. Authorizations. All authorizations, consents, approvals and
licenses required under applicable law or regulation for its ownership or
operation of the property owned or operated by it or for the conduct of any
business in which it is engaged have been duly issued and are in full force and
effect, and it is not in default, nor has any event occurred which with the
passage of time or the giving of notice, or both, would constitute a default,
under any of the terms or provisions of any part thereof, or under any order,
decree, ruling, regulation, closing agreement or other decision or instrument of
any Authority having jurisdiction over it, which default could reasonably be
expected to have a Material Adverse Effect. Except as noted herein, no approval,
consent or authorization of, or filing or registration with, any Authority or
agency is required with respect to the execution, delivery or performance of any
Loan Document.
          4.7. Title. It has good title to all of the assets shown in its
financial statements free and clear of all Liens, except Permitted Liens, and it
alone has full ownership rights in all Collateral.
          4.8. Collateral. The security interests granted to Bank herein and
pursuant to any other Security Agreement (a) constitute and, as to subsequently
acquired property included in the Collateral covered by the Security Agreement,
will constitute, security interests under the Code entitled to all of the
rights, benefits and priorities provided by the Code and (b) are, and as to such
subsequently acquired Collateral will be, fully perfected, superior and prior to
the rights of all third persons, now existing or hereafter arising, subject only
to Permitted Liens; and all of the Collateral is intended for use solely in its
business.
          4.9. Location. Its chief executive office where its business records
are located, all of its other places of business and any other places where any
Collateral is kept, are all located at the addresses indicated on Exhibit 4.9;
the Collateral is located and shall at all times be kept and maintained only at
its location or locations as described on Exhibit 4.9 herein; and no such
Collateral is attached or affixed to any real property so as to be classified as
a fixture unless Collateral Agent has otherwise agreed in writing.
          4.10. Taxes. It has filed all federal and state income and other tax
returns which are required to be filed, and have paid all taxes as shown on said
returns and all taxes, including withholding, FICA and ad valorem taxes, shown
on all assessments received by it to the extent that such taxes have become due;
and it is not subject to any federal, state or local tax Liens nor has it
received any notice of deficiency or other official notice to pay any taxes; and
it has paid all sales and excise taxes payable by it.
          4.11. Labor Law Matters. No goods or services have been or will be
produced by it in violation of any applicable labor laws or regulations or any
collective bargaining agreement or other labor agreements or in violation of any
minimum wage, wage-and-hour or other similar laws or regulations.
          4.12. Judgment Liens. Neither it nor any of its assets are subject to
any unpaid judgments (whether or not stayed) or any judgment liens in any
jurisdiction.

16



--------------------------------------------------------------------------------



 



          4.13. Subsidiaries. If it has any Subsidiaries, they are listed on
Exhibit 4.13.
          4.14. Environmental. Except for ordinary and customary amounts of
solvents, cleaners and similar materials used in the ordinary course of its
business and in strict compliance with all Environmental Laws, neither it, nor
to its best knowledge any other previous owner or operator of any real property
currently owned or operated by it, has generated, stored or disposed of any
Regulated Material on any portion of such property, or transferred any Regulated
Material from such property to any other location in violation of any applicable
Environmental Laws; no Regulated Material has been generated, stored or disposed
of on any portion of the real property currently owned or operated by it by any
other Person, or is now located on such property; and it is in full compliance
with all applicable Environmental Laws and it has not been notified of any
action, suit, proceeding or investigation which calls into question compliance
by it with any Environmental Laws or which seeks to suspend, revoke or terminate
any license, permit or approval necessary for the generation, handling, storage,
treatment or disposal of any Regulated Material.
          4.15. ERISA. It has no unfunded liabilities with respect to any
pension, profit-sharing or other benefit plan subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).
          4.16. Investment Company Act. It is not an “investment company” as
defined in the Investment Company Act of 1940, as amended.
          4.17. Names. It currently conducts all business only under its legal
name as set forth above in the introductory section of this Agreement; and
during the preceding five (5) years it has not (i) been known as or used any
other corporate, fictitious or trade name, (ii) been the surviving entity of a
merger or consolidation or (iii) acquired all or substantially all of the assets
of any Person.
          4.18. Accounts. Each Account, instrument, Chattel Paper and other
writing constituting any portion of the Collateral (a) is genuine and
enforceable in accordance with its terms except for such limits thereon arising
from bankruptcy and similar laws relating to creditors’ rights; (b) is not
subject to any deduction or discount (other than as stated in the invoice),
defense, set off, claim or counterclaim of a material nature against it except
as to which it has notified Bank in writing; (c) is not subject to any other
circumstances that would impair the validity, enforceability or amount of such
Collateral except as to which it has notified Bank in writing; (d) arises from a
bona fide sale of goods or delivery of services in the ordinary course and in
accordance with the terms and conditions of any applicable purchase order,
contract or agreement; (e) is free of all Liens other than Permitted Liens; and
(f) is for a liquidated amount maturing as stated in the invoice therefor.
          4.19. Intellectual Property. It possesses all licenses, certificates,
franchises, permits and other authorizations from governmental and political
subdivisions or regulatory authorities, and all patents, trademarks, service
marks, trade names, copyrights, franchises, licenses and other rights that are
necessary for ownership, maintenance and operation of any of

17



--------------------------------------------------------------------------------



 



their respective material Properties and assets, and it is not in violation of
any thereof, which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
          4.20. Insider. It is not, and no Person having “control” (as that term
is defined in 12 U.S.C. §  375(b)(5) or in regulations promulgated pursuant
thereto) of it is, an “executive officer,” “director,” or “principal
shareholder” (as those terms are defined in 12 U.S.C. § 375(b) or in regulations
promulgated pursuant thereto) of Bank, of a bank holding company of which Bank
is a subsidiary, or of any subsidiary of a bank holding company of which Bank is
a subsidiary.
          4.21. Compliance with Covenants; No Default. It is, and upon funding
of the Loans will be, in compliance with all of the covenants hereof; and no
Default or Event of Default has occurred, and the execution, delivery and
performance of the Loan Documents and the funding of the Loans will not cause a
Default or Event of Default.
          4.22. Full Disclosure. There is no material fact which is known or
which should be known by it that it has not disclosed to Bank which could have a
Material Adverse Effect; and no Loan Document, nor any agreement, document,
certificate or statement delivered by it to Bank, contains any untrue statement
of a material fact or omits to state any material fact which is known or which
should be known by it necessary to keep the other statements from being
misleading.
     5. Affirmative Covenants. Borrower covenants and agrees that from the date
hereof and until payment in full of the Obligations and the formal termination
of this Agreement, Borrower and each Subsidiary:
          5.1. Use of Loan Proceeds. Shall use the proceeds of the Loans to
refinance existing indebtedness of the Borrower, other than the Subordinated
Shareholder Note. The proceeds from the Primary Revolving Loan and the Secondary
Revolving Loan may also be use to finance working capital needs and general
corporate purposes of the Borrower. In each case, Borrower shall furnish Bank
all evidence that the Bank may reasonably require with respect to such use.
          5.2. Maintenance of Business and Properties. Shall at all times
maintain, preserve and protect its material property used or useful in the
conduct of its business, and keep the same in good repair, working order and
condition, and from time to time make, or cause to be made, all material needful
and proper repairs, renewals, replacements, betterments and improvements thereto
so that the business carried on in connection therewith may be conducted
properly and in accordance with standards generally accepted in businesses of a
similar type and size at all times, and maintain and keep in full force and
effect all licenses and permits necessary to the proper conduct of its business.
          5.3. Insurance. Shall maintain such liability insurance, workers’
compensation insurance, business interruption insurance and casualty insurance
as may be required by law, customary and usual for prudent businesses in its
industry or as may be reasonably required by

18



--------------------------------------------------------------------------------



 



Bank and shall insure and keep insured all of its material properties in good
and responsible insurance companies satisfactory to Bank.
          5.4. Notice of Default. Shall provide to Bank immediate notice of
(a) the occurrence of a Default or Event of Default and what action (if any) it
is taking to correct the same, (b) any material litigation or material changes
in existing litigation or any judgment against it or its assets, (c) any damage
or loss to property that could reasonably be expected to have a Material Adverse
Effect, (d) any notice from taxing authorities as to claimed deficiencies or any
tax lien or any notice relating to alleged ERISA violations, (e) any Reportable
Event, as defined in ERISA, (f) any rejection, return, offset, dispute, loss or
other circumstance that could reasonably be expected to have a Material Adverse
Effect, (g) the cancellation or termination of, or any default under, any
agreement to which it is a party or by which any of its properties are bound,
which cancellation or termination could reasonably be expected to have a
Material Adverse Effect, or any acceleration of the maturity of any of its Debt,
and (h) any loss or threatened loss of licenses or permits, which loss could
reasonably be expected to have a Material Adverse Effect.
          5.5. Inspections. Shall permit inspections of its records, at such
times and in such manner as may be reasonably required by Bank and shall further
permit such inspections, reviews and examinations of its other records and its
properties (with such reasonable frequency and at such reasonable times as Bank
may desire) by Bank as Bank may deem necessary or desirable from time to time.
The cost of any such examinations, reviews, verifications and inspections shall
be borne by Borrower.
          5.6. Financial Information. Shall maintain books and records in
accordance with GAAP and shall furnish to Bank the following periodic financial
information:
          (a) Quarterly Interim Statements. Within forty five (45) days after
the end of each fiscal quarter, Borrower’s consolidated unaudited balance sheet
at the end of that period and its consolidated income statement and statement of
cash flows for the portion of the fiscal year ending with such period, together
with all supporting schedules, setting forth in comparative form the figures for
the same period of the preceding fiscal year, and certified by its chief
financial officer as true and correct and fairly representing its and its
Subsidiaries financial condition and that such statements are prepared in
accordance with GAAP, except without footnotes and subject to normal year-end
audit adjustments;
          (b) Annual Statement. Within one hundred fifty (150) days after the
end of each fiscal year, Borrower’s audited financial statements containing a
consolidated balance sheet at the end of that period and a consolidated income
statement and statement of cash flows for that period, setting forth in
comparative form the figures for the preceding fiscal year, together with all
supporting schedules and footnotes, and containing an unqualified audit opinion
of independent certified public accountants reasonably acceptable to Bank that
the financial statements were prepared in accordance with GAAP;
          (c) No Default Certificates. Within forty five (45) days after the end
of each fiscal quarter, a certificate of Borrower’s president or chief financial
officer, in the form attached

19



--------------------------------------------------------------------------------



 



hereto as Exhibit 5.6 (a “Compliance Certificate”), that no Default or Event of
Default then exists or if a Default or Event of Default exists, the nature and
duration thereof and its intention with respect thereto, and in addition, shall
cause its independent auditors (if applicable) to submit to Bank, together with
its audit report, a statement that, in the course of such audit, it discovered
no circumstances which it believes would result in a Default or Event of Default
or if it discovered any such circumstances, the nature and duration thereof;
          (d) Budget. Annually, within thirty (30) days following the close of
each fiscal year, Borrower’s internally prepared budget for the following year,
in form and substance satisfactory to Bank;
          (e) Other Information. Such other information reasonably requested by
Bank from time to time concerning its business, properties or financial
condition.
          5.7. Maintenance of Existence and Rights. Shall preserve and maintain
its corporate existence, authorities to transact business, rights and
franchises, trade names, patents, trademarks and permits necessary to the
conduct of its business.
          5.8. Payment of Taxes, Etc. Shall pay before delinquent all of its
Debts and taxes, except that Bank shall not unreasonably withhold its consent to
nonpayment of taxes being actively contested in accordance with law (provided
that Bank may require bonding or other assurances).
          5.9. Subordination. Shall cause all Debt and other obligations now or
hereafter owed to any shareholder or Affiliate to be subordinated in right of
payment and security to the Obligations in accordance with subordination
agreements satisfactory to Bank.
          5.10. Compliance; Hazardous Materials. Shall strictly comply with all
laws, regulations, ordinances and other legal requirements, specifically
including, without limitation, ERISA, all securities laws, Sarbanes-Oxley (if
applicable) and all laws relating to hazardous materials and the environment;
and unless approved in writing by Bank, it shall not engage in the storage,
manufacture, disposition, processing, handling, use or transportation of any
hazardous or toxic materials, whether or not in compliance with applicable laws
and regulations.
          5.11. Further Assurances. Shall take such further action and provide
to Bank such further assurances as may be reasonably requested to ensure
compliance with the intent of this Agreement and the other Loan Documents.
          5.12. Covenants Regarding Collateral. Shall, regarding the Collateral:
          (a) use the Collateral only in the ordinary course of its business and
will not permit the Collateral to be used in violation of any applicable law or
policy of insurance;
          (b) as agent for Bank, will defend the Collateral against all claims
and demands of all Persons, except for Permitted Liens;

20



--------------------------------------------------------------------------------



 



          (c) at Bank’s request, obtain and deliver to Bank such waivers as Bank
may require waiving the landlord’s, mortgagee’s or other lienholder’s
enforcement rights against the Collateral and assuring Bank’s access to the
Collateral in the exercise of their rights hereunder;
          (d) promptly deliver to Collateral Agent all promissory notes, drafts,
trade acceptances, chattel paper, instruments or documents of title which are
Collateral, appropriately endorsed to Collateral Agent’s order; and
          (e) except for sales of Inventory in the ordinary course of business,
not sell, assign, lease, transfer, pledge, hypothecate or otherwise dispose of
or encumber any Collateral or any interest therein.
          5.13. Deposit Account. Shall maintain its primary depository accounts
and cash management accounts with Bank.
     6. Negative Covenants. Borrower covenants and agrees that from the date
hereof and until payment in full of the Obligations and the formal termination
of this Agreement, neither Borrower nor any Subsidiary:
          6.1. Debt. Shall create or permit to exist any Debt, including any
guaranties or other contingent obligations, except Permitted Debt.
          6.2. Liens. Shall create or permit any Liens on any of its property
except Permitted Liens.
          6.3. Corporate Distributions; Subordinated Debt. Shall pay or declare
any dividends (other than stock dividends) or other Corporate Distribution or
make any payment on or otherwise acquire any Subordinated Debt if any Default or
Event of Default has occurred and is continuing or would be caused thereby.
          6.4. Investments. Shall directly or indirectly acquire or own, or make
any Investment in or to, any Person (including advances of Loan proceeds to any
Person not a Borrower), other than Permitted Investments.
          6.5. Change in Business. Shall enter into any business which is
substantially different from the business in which it is presently engaged.
          6.6. Transactions with Affiliates. Shall directly or indirectly
purchase, acquire or lease any property from, or sell, transfer or lease any
property to, pay any management fees to or otherwise deal with, in the ordinary
course of business or otherwise, any Affiliate (other than a Subsidiary);
provided, however, that any acts or transactions prohibited by this Section may
be performed or engaged in after written notice to Bank if upon terms not less
favorable to Borrower or such Subsidiary than if no such relationship existed.
          6.7. No Change in Name, Offices; Removal of Collateral. Shall unless
it shall have given 60 days’ advance written notice thereof to Bank: (a) change
its name or the location

21



--------------------------------------------------------------------------------



 



of its chief executive office or other office where books or records are kept,
(b) use any new trade or fictitious name (provided its use of any trade or
fictitious name shall be in compliance with all laws regarding the use of such
names), or (c) permit any Inventory or other tangible Collateral to be located
at any location other than as specified in Section 4.9.
          6.8. No Sale, Leaseback. Shall enter into any sale-and-leaseback or
similar transaction.
          6.9. Margin Stock. Shall use any proceeds of the Loans to purchase or
carry any margin stock (within the meaning of Regulation U of the Board of
Governors of Federal Reserve System) or extend credit to others for the purpose
of purchasing or carrying any margin stock.
          6.10. Tangible Collateral. Shall, except as otherwise provided herein,
allow any Inventory or other tangible Collateral to be commingled with, or
become an accession to or part of, any property of any other Person so long as
such property is Collateral; or allow any tangible Collateral to become a
fixture unless Collateral Agent shall have given its prior written
authorization.
          6.11. Subsidiaries. Shall acquire, form or dispose of any Subsidiaries
or permit any Subsidiary to issue capital stock except to its parent.
          6.12. Dispositions. Shall voluntarily or involuntarily through its
direct actions or inactions, or indirectly through the actions or inactions of
others, do any one or more of the following: sell, transfer, lease, liquidate,
franchise, license, dispose of or part with possession or control of all or any
part of or interest in (whether legal or equitable) any part of or any interest
in its business or properties (including any equity ownership interests in any
Subsidiary), including any of the Collateral or all of the Collateral, except
for Permitted Transfers.
          6.13. Liquidation, Mergers, Consolidations, Acquisitions. Shall
dissolve or liquidate, or become a party to any merger or consolidation, or
acquire by purchase, lease or otherwise, all or any part of the assets of any
Person.
          6.14. Change in Ownership. Shall have or permit a Change in Ownership
without the prior written approval of Bank.
          6.15. Change of Fiscal Year or Accounting Methods. Shall change its
fiscal year or its accounting methods.
          6.16. Foreign Corrupt Practices. Shall use any part of or all of the
Loans, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

22



--------------------------------------------------------------------------------



 



          6.17. Negative Pledge Agreements. Shall permit the inclusion in any
contract to which it becomes a party of any provisions that could restrict or
invalidate the creation of a security interest in Borrower’s rights and
interests in any Collateral or its other property.
     7. Financial Covenants. Borrower covenants and agrees that from the date
hereof and until payment in full of the Obligations and the formal termination
of this Agreement, it shall comply with the following provisions:
          7.1. Fixed Charge Coverage Ratio. Borrower shall have a Fixed Charge
Coverage Ratio of at least 1.35 to 1.00 at each fiscal quarter end.
          7.2. Adjusted Total Liabilities to Adjusted Tangible Net Worth Ratio.
Borrower shall have an Adjusted Total Liabilities to Adjusted Tangible Net Worth
Ratio of not greater than 1.50 to 1.0 at each fiscal quarter end.
          7.3. Asset Coverage Ratio. Borrower shall have an Asset Coverage Ratio
of not greater than 1.0 to 1.0 at each fiscal quarter end.
     8. Default.
          8.1. Events of Default. Each of the following shall constitute an
Event of Default:
          (a) There shall occur any default by Borrower in the payment, when
due, of any principal of or interest on the Notes, any amounts due hereunder or
any other Loan Document, or any other Obligations, including under any Interest
Rate Agreement; or
          (b) There shall occur any default by Borrower or any other party to
any Loan Document (other than Bank) in the performance of any agreement,
covenant or obligation contained in this Agreement or such Loan Document or in
any Interest Rate Agreement not provided for elsewhere in this Section 8; or
          (c) Any representation or warranty made by Borrower or any other party
to any Loan Document (other than Bank) herein or therein or in any certificate
or report furnished in connection herewith or therewith shall prove to have been
untrue or incorrect in any material respect when made; or
          (d) Any other obligation now or hereafter owed by Borrower or any
other party to any Loan Document to Bank shall be in default and not cured
within the grace period, if any, provided therein; or
          (e) Borrower or any Subsidiary shall be in default under any
obligation in excess of $100,000 owed to any other Person, which default
entitles the Person to accelerate any such obligations or exercise other
remedies with respect thereto; or

23



--------------------------------------------------------------------------------



 



          (f) Borrower or any Subsidiary or any other party to any Loan Document
shall voluntarily dissolve, liquidate or terminate operations or apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of such Person or of all or of a substantial
part of its assets,  admit in writing its inability, or be generally unable, to
pay its debts as the debts become due,  make a general assignment for the
benefit of its creditors,  commence a voluntary case under the federal
Bankruptcy Code (as now or hereafter in effect), file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts,  fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under Bankruptcy Code, or  take any corporate
action for the purpose of effecting any of the foregoing; or
          (g) An involuntary petition or complaint shall be filed against
Borrower or any Subsidiary or any other party to any Loan Document seeking
bankruptcy relief or reorganization or the appointment of a receiver, custodian,
trustee, intervenor or liquidator of Borrower or any Subsidiary or any other
party to any Loan Document, of all or substantially all of its assets, and such
petition or complaint shall not have been dismissed within sixty (60) days of
the filing thereof; or an order, order for relief, judgment or decree shall be
entered by any court of competent jurisdiction or other competent authority
approving or ordering any of the foregoing actions;
          (h) A judgment in excess of $100,000 shall be rendered against the
Borrower or any Subsidiary or any other party to any Loan Document and shall
remain undischarged, undismissed and unstayed for more than thirty days (except
judgments validly covered by insurance with a deductible of not more than
$100,000) or there shall occur any levy upon, or attachment, garnishment or
other seizure of, any material portion of the assets of Borrower or any
Subsidiary or any other party to any Loan Document by reason of the issuance of
any tax levy, judicial attachment or garnishment or levy of execution; or
          (i) Loss, theft, damage or destruction of any material portion of the
tangible assets of Borrower or any of its Subsidiaries for which there is either
no insurance coverage or for which, in the reasonable opinion of Collateral
Agent, there is insufficient insurance coverage; or
          (j) Any Change in Ownership or any Change in Senior Management shall
occur; or
          (k) There shall occur any event or condition that could reasonably be
expected to have a Material Adverse Effect.
          8.2. Remedies. If any Default or Event of Default shall occur, Bank
may, without notice to Borrower, at its sole option, withhold further Advances
to Borrower. If an Event of Default shall have occurred and be continuing, Bank
may at its sole option take any or all of the following actions:

24



--------------------------------------------------------------------------------



 



          (a) Declare any or all Obligations (other than in respect of any
Interest Rate Agreement) to be immediately due and payable (if not earlier
demanded), terminate its obligation to make Advances to Borrower, bring suit
against Borrower to collect the Obligations, exercise any remedy available to it
hereunder or at law and take any action or exercise any remedy provided herein
or in any other Loan Document or under applicable law; provided, that no remedy
shall be exclusive of other remedies or impair the right of Bank to exercise any
other remedies.
          (b) Without waiving any of its other rights hereunder or under any
other Loan Document, exercise any or all rights and remedies of a secured party
under the Code (and the Uniform Commercial Code of any other applicable
jurisdiction) and such other rights and remedies as may be available hereunder,
under other applicable law or pursuant to contract.
          (c) Demand, collect and sue for all amounts owed pursuant to Accounts,
General Intangibles, Chattel Paper, Instruments or for Proceeds of any
Collateral (either in Borrower’s name or Bank’s name at the latter’s option),
with the right to enforce, compromise, settle or discharge any such amounts.
          (d) Terminate any Interest Rate Agreement in accordance with the
documentation therefore, and exercise any or all rights under such documentation
relating to any such Interest Rate Agreement, including accelerating any such
Interest Rate Agreement Obligations or unwinding such transactions in accordance
with the terms thereof.
          8.3. Assembly of Collateral. If requested by Bank, Borrower will
promptly assemble the Collateral and make it available to Bank at a place to be
designated by Bank. Borrower agrees that any notice by Bank of the sale or
disposition of the Collateral or any other intended action hereunder, whether
required by the Code or otherwise, shall constitute reasonable notice to
Borrower if the notice is mailed to Borrower by regular or certified mail,
postage prepaid, at least five days before the action to be taken. Borrower
shall be liable for any deficiencies in the event the proceeds of the
disposition of the Collateral do not satisfy the Obligations in full.
          8.4. Notice of Sales, etc. Any notice of sale, disposition or other
action by Bank required by law and sent to Borrower at Borrower’s address
herein, or at such other address of Borrower as may from time to time be shown
on the records of Bank, at least 5 days prior to such action, shall constitute
reasonable notice to Borrower. Notice shall be deemed given or sent when mailed
postage prepaid to Borrower’s address as provided herein. Collateral that is
subject to rapid declines in value and is customarily sold in recognized markets
may be disposed of by Bank in a recognized market for such collateral without
providing notice of sale. Borrower waives any and all requirements that the Bank
sell or dispose of all or any part of the Collateral at any particular time,
regardless of whether Borrower has requested such sale or disposition.
          8.5. Receiver. In addition to any other remedy available to it, Bank
shall have the absolute right, upon the occurrence of an Event of Default, to
seek and obtain the

25



--------------------------------------------------------------------------------



 



appointment of a receiver to take possession of and operate and/or dispose of
the business and assets of Borrower and any costs and expenses incurred by Bank
in connection with such receivership shall bear interest at the Default Rate, at
Bank’s option.
          8.6. Deposits. After the occurrence of an Event of Default, Borrower
authorizes Bank to collect and apply against the Obligations when due any cash
or deposit accounts in its possession, and irrevocably appoints Bank as its
attorney-in-fact to endorse any check or draft or take other action necessary to
obtain such funds.
          8.7. Priorities. On and after an Event of Default and during the
continuation of an Event of Default, Bank collects any money pursuant to this
Agreement, the Notes, or under any other Loan Document, such money shall be
applied to the Obligations in such order and manner as Bank may decide in its
sole discretion.
     9. Security Agreement.
          9.1. Security Interest.
          (a) As security for the payment and performance of any and all of the
Obligations and the performance of all other obligations and covenants of
Borrower hereunder and under the other Loan Documents, certain or contingent,
now existing or hereafter arising, which are now, or may at any time or times
hereafter be owing by Borrower to Bank, Borrower hereby pledges and grants to
Bank and gives Bank a continuing security interest in and general Lien upon and
right of set-off against, all right, title and interest of Borrower in and to
the Collateral, whether now owned or hereafter acquired by Borrower and wherever
located.
          (b) Except as herein or by applicable law otherwise expressly
provided, Bank shall not be obligated to exercise any degree of care in
connection with any Collateral in its possession, to take any steps necessary to
preserve any rights in any of the Collateral or to preserve any rights therein
against prior parties, and Borrower agrees to take such steps. In any case, Bank
shall be deemed to have exercised reasonable care if it shall have taken such
steps for the care and preservation of the Collateral or rights therein as
Borrower may have reasonably requested it to take and its omission to take any
action not requested by Borrower shall not be deemed a failure to exercise
reasonable care. No segregation or specific allocation by Bank of specified
items of Collateral against any liability of Borrower shall waive or affect any
security interest in or Lien against other items of Collateral or Bank’s
options, powers or rights under this Agreement or the other Loan Documents or
otherwise arising.
          (c) While a Default or Event of Default exists, Bank may, with or
without notice to Borrower: (i) transfer into the name of Bank or the name of
Bank’s nominee any of the Collateral, (ii) notify any Account Debtor or other
obligor of any Collateral to make payment thereon direct to Bank of any amounts
due or to become due thereon and (iii) receive and direct the disposition of any
proceeds of any Collateral.
          9.2. Power of Attorney. Bank is authorized to file financing
statements relating to Collateral without Borrower’s signature where authorized
by law. Borrower authorizes Bank,

26



--------------------------------------------------------------------------------



 



at Borrower’s expense, to file any financing statements relating to the
Collateral (without Borrower’s signature thereon) which it deems appropriate and
Borrower irrevocably appoints Bank as its attorney-in-fact to execute any such
financing statements in Borrower’s name and to perform all other acts which it
deems appropriate to perfect and to continue perfection of its Liens. Borrower
hereby appoints Bank as Borrower’s attorney-in-fact to endorse, present and
collect on behalf of Borrower and in Borrower’s name any draft, checks or other
documents necessary or desirable to collect any amounts which Borrower may be
owed. Borrower hereby also constitutes and appoints Bank the true and lawful
attorney of Borrower with full power of substitution to take any and all
appropriate action and to execute any and all documents or instruments that may
be necessary or desirable to accomplish the purpose and carry out the terms of
this Agreement. Bank is hereby granted a license or other right to use, without
charge, Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks and advertising matter, or any Property of a
similar nature, as it pertains to the Collateral, in advertising for sale and
selling any Collateral, and Borrower’s rights under all licenses and all
franchise agreements shall inure to Bank’s benefit. The proceeds realized from
the sale or other disposition of any Collateral shall be applied, after allowing
two (2) Business Days for collection, as provided above in
Section 8.7. If any deficiency shall arise, Borrower shall remain liable to Bank
therefor.
          9.3. Entry. Borrower hereby irrevocably consents to any act by Bank or
its agents in entering upon any premises for the purposes of either
(i) inspecting the Collateral or (ii) taking possession of the Collateral and
Borrower hereby waives its right to assert against Collateral Agent or its
agents any claim based upon trespass or any similar cause of action for entering
upon any premises where the Collateral may be located.
          9.4. Other Rights. Borrower authorizes Bank without affecting
Borrower’s obligations hereunder or under any other Loan Document from time to
time (i) to take from any party and hold additional Collateral or guaranties for
the payment of the Obligations or any part thereof, and to exchange, enforce or
release such collateral or guaranty of payment of the Obligations or any part
thereof and to release or substitute any endorser or guarantor or any party who
has given any security interest in any collateral as security for the payment of
the Obligations or any part thereof or any party in any way obligated to pay the
Obligations or any part thereof; and (ii) upon the occurrence of any Event of
Default to direct the manner of the disposition of the Collateral as Bank, in
its sole discretion may determine, and the enforcement of any endorsements,
guaranties, letters of credit or other security relating to the Obligations or
any part thereof as Bank, in its sole discretion, may determine.
          9.5. Accounts. Before or after any Default or Event of Default, Bank
may notify any Account Debtor of its Lien and may direct such Account Debtor to
make payment directly to it or at its direction for application against the
Obligations. Any such payments received by or on behalf of Borrower at any time,
whether before or after default, shall be the property of Bank, shall be held in
trust for Bank and not commingled with any other assets of any Person (except to
the extent they may be commingled with other assets of Borrower in an account
with Bank) and shall be immediately delivered to Bank in the form received. Bank
shall have the right to apply any proceeds of Collateral to such of the
Obligations as it may determine.

27



--------------------------------------------------------------------------------



 



          9.6. Control. Borrower will cooperate with Bank in obtaining control
with respect to Collateral consisting of Deposit Accounts, Investment Property,
Collateral Letter of Credit Rights and “electronic chattel paper” (as defined in
the Code). Borrower will not create any tangible chattel paper without placing a
legend on the chattel paper acceptable to Bank indicating that it has a security
interest in the chattel paper. Borrower will not create any electronic chattel
paper without taking all steps deemed necessary by Bank to confer control of the
electronic chattel paper upon it in accordance with the Code.
          9.7. Waiver of Marshaling. Borrower hereby waives any right it may
have to require marshaling of its assets.
     10. Miscellaneous.
          10.1. No Waiver, Remedies Cumulative. No failure on the part of Bank
to exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and are in addition to any other remedies provided by law, any Loan Document or
otherwise.
          10.2. Survival of Representations. All representations and warranties
made herein shall survive the making of the Loans hereunder and the delivery of
the Notes, and shall continue in full force and effect so long as any Obligation
is outstanding, there exists any commitment by Bank to Borrower, and until this
Agreement is formally terminated in writing.
          10.3. Indemnity By Borrower; Expenses. In addition to all other
Obligations, Borrower agrees to defend, protect, indemnify and hold harmless
Bank and its Affiliates and all of their respective officers, directors,
employees, attorneys, consultants and agents from and against any and all
losses, damages, liabilities, obligations, penalties, fees, costs and expenses
(including, without limitation, attorneys’ and paralegals’ fees, costs and
expenses) incurred by such indemnitees, whether prior to or from and after the
date hereof, as a result of or arising from or relating to (i) the due diligence
effort (including, without limitation, public record search, recording fees,
examinations and investigations of the properties of Borrower and Borrower’s
operations), negotiation, preparation, execution and/or performance of any of
the Loan Documents or of any document executed in connection with the
transactions contemplated thereby, maintenance of the Loans by Bank, and any and
all amendments, modifications, and supplements of any of the Loan Documents or
restructuring of the Obligations, (ii) any suit, investigation, action or
proceeding by any Person (other than Borrower), whether threatened or initiated,
asserting a claim for any legal or equitable remedy against any Person under any
statute, regulation or common law principle, arising from or in connection with
Bank’s furnishing of funds to Borrower under this Agreement, (iii) Bank’s
preservation, administration and enforcement of their rights under the Loan
Documents and applicable law, including 15% of the outstanding Obligations as
attorneys fees if collected by or through an attorney at law and disbursements
of counsel for Bank in connection therewith, whether suit be brought or not and
whether incurred at trial or on appeal, (iv) periodic field exams, audits and
appraisals performed by Bank; and/or (v) any matter relating to the financing
transactions contemplated by the Loan

28



--------------------------------------------------------------------------------



 



Documents or by any document execution in connection with the transactions
contemplated thereby, other than for such loss, damage, liability, obligation,
penalty, fee, cost or expense arising from such indemnitee’s gross negligence or
willful misconduct. In addition, Borrower agrees to pay and save Bank harmless
against any liability for payment of any state documentary stamp taxes,
intangible taxes or similar taxes (including interest or penalties, if any)
which may now or hereafter be determined to be payable in respect to the
execution, delivery or recording of any Loan Document or the making of any
Advance, whether originally thought to be due or not, and regardless of any
mistake of fact or law on the part of Bank or Borrower with respect to the
applicability of such tax. Borrower’s obligation for indemnification for all of
the foregoing losses, damages, liabilities, obligations, penalties, fees, costs
and expenses of Bank shall be part of the Obligations, chargeable against
Borrower’s loan account, and shall survive termination of this Agreement.
          10.4. Notices. Any notice or other communication hereunder or under
the Loan Documents to any party hereto or thereto shall be by hand delivery,
overnight delivery, telegram, telex or registered or certified mail and unless
otherwise provided herein shall be deemed to have been given or made when
delivered, telegraphed, telexed, or three (3) Business Days after having been
deposited in the mails, postage prepaid, addressed to the party at its address
specified below (or at any other address that the party may hereafter specify to
the other parties in writing):

     
          Bank:
  RBC BANK (USA)
 
  75 5th Street
 
  Suite 900
 
  Atlanta, Georgia 30308
 
  Attn: Ms. Dawnita McCain
 
   
          Borrower:
  VIDEO DISPLAY CORPORATION
 
  1868 Tucker Industrial Road
 
  Tucker, GA 30084
 
  Attn: President

          10.5. Governing Law. This Agreement and the Loan Documents shall be
deemed contracts made under the laws of the State of Georgia and shall be
governed by and construed in accordance with the laws of said state (excluding
its conflict of laws provisions if such provisions would require application of
the laws of another jurisdiction).
          10.6. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of Borrower and Bank, and their respective successors
and assigns; provided, that Borrower may not assign any of its rights hereunder
without the prior written consent of Bank, and any such assignment made without
such consent will be void.
          10.7. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which when taken together shall constitute but one and the same instrument.

29



--------------------------------------------------------------------------------



 



          10.8. No Usury. Regardless of any other provision of this Agreement,
the Notes or in any other Loan Document, if for any reason the effective
interest should exceed the maximum lawful interest, the effective interest shall
be deemed reduced to, and shall be, such maximum lawful interest, and (i) the
amount which would be excessive interest shall be deemed applied to the
reduction of the principal balance of the Notes and not to the payment of
interest, and (ii) if the Loans evidenced by the Notes have been or are thereby
paid in full, the excess shall be returned to the party paying same, such
application to the principal balance of the Notes or the refunding of excess to
be a complete settlement and acquittance thereof.
          10.9. Powers. All powers of attorney granted to Bank is coupled with
an interest and are irrevocable.
          10.10. Approvals. If this Agreement calls for the approval or consent
of Bank, the approval and consent of each such Person is required, and such
approval or consent may be given or withheld in its sole discretion of unless
otherwise specified herein.
          10.11. Participations. Bank shall have the right to enter into one or
more participations with other lenders with respect to the Obligations. Upon
prior notice to Borrower of such participation, Borrower shall thereafter
furnish to such participant any information furnished by Borrower to Bank
pursuant to the terms of the Loan Documents. Nothing in this Agreement or any
other Loan Document shall prohibit Bank from pledging or assigning this
Agreement and its rights under any of the other Loan Documents, including
collateral therefor, to any Federal Reserve Bank in accordance with applicable
law.
          10.12. Waiver of Certain Defenses. To the fullest extent permitted by
applicable law, upon the occurrence of any Event of Default, neither Borrower
nor anyone claiming by or under Borrower will claim or seek to take advantage of
any law requiring Bank to attempt to realize upon any collateral or collateral
of any surety or guarantor, or any appraisement, evaluation, stay, extension,
homestead, redemption or exemption laws now or hereafter in force in order to
prevent or hinder the enforcement of this Agreement. Borrower, for itself and
all who may at any time claim through or under Borrower, hereby expressly waives
to the fullest extent permitted by law the benefit of all such laws. All rights
of the Bank and all obligations of Borrower hereunder shall be absolute and
unconditional irrespective of (i) any change in the time, manner or place of
payment of, or any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from any provision of the
Loan Documents, (ii) any exchange, release or non-perfection of any other
collateral given as security for the Obligations, or any release or amendment or
waiver of or consent to departure from any guaranty for all or any of the
Obligations, or (iii) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, Borrower or any third party, other than
payment and performance in full of the Obligations.
          10.13. Patriot Act. Bank hereby notifies the Borrower that, pursuant
to the requirements of Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes

30



--------------------------------------------------------------------------------



 



names, addresses and other information that will allow Bank to identify such
Borrower in accordance with the Patriot Act.
          10.14. Anti-Money Laundering and Anti-Terrorism. Borrower represents,
warrants and covenants to Bank as follows: (1) Borrower (a) is not and shall not
become a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) does not engage
in and shall not engage in any dealings or transactions prohibited by Section 2
of such executive order, and is not and shall not otherwise become associated
with any such person in any manner violative of Section 2, (c) is not and shall
not become a person on the list of Specially Designated Nationals and Blocked
Persons, and (d) is not and shall not become subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order; (2) Borrower is and shall remain
in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) the Patriot Act; and (3) Borrower has not and shall not use all or any part
of the proceeds, advances or other amounts or sums evidenced by this Note,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
          10.15. Indirect Means. Any act which Borrower is prohibited from doing
shall not be done indirectly through a Subsidiary or by any other indirect
means.
          10.16. Dealings with Multiple Borrowers. If more than one Person is
named as “Borrower” hereunder, all Obligations, representations, warranties,
covenants and indemnities set forth in the Loan Documents to which such Person
is a party shall be joint and several. Bank shall have the right to deal with
any individual of any Borrower with regard to all matters concerning the rights
and obligations of Bank hereunder and pursuant to applicable law with regard to
the transactions contemplated under the Loan Documents. All actions or inactions
of the officers, managers, members and/or agents of any Borrower with regard to
the transactions contemplated under the Loan Documents shall be deemed with full
authority and binding upon all Borrowers hereunder. Each Borrower hereby
appoints each other Borrower as its true and lawful attorney-in-fact, with full
right and power, for purposes of exercising all rights of such Person hereunder
and under applicable law with regard to the transactions contemplated under the
Loan Documents. The foregoing is a material inducement to the agreement of Bank
to enter into the terms hereof and to consummate the transactions contemplated
hereby.
          10.17. Amendments, Waivers and Consents. Except as set forth below,
any term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Bank, and any consent given by
the Bank, if, but only if, such amendment, waiver or consent is in writing
signed by the Bank and, in the case of an amendment, signed by the Borrower.

31



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

                  BANK:    
 
                RBC BANK (USA)    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

32



--------------------------------------------------------------------------------



 



                  BORROWER:    
 
                VIDEO DISPLAY CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                [SEAL]
   
 
                LEXEL IMAGING SYSTEMS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                [SEAL]
   
 
                FOX INTERNATIONAL, LTD., INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                [SEAL]
   
 
                Z-AXIS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                [SEAL]
   
 
                TELTRON TECHNOLOGIES, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                [SEAL]
   

33



--------------------------------------------------------------------------------



 



                  AYDIN DISPLAYS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                [SEAL]
   

34



--------------------------------------------------------------------------------



 



SCHEDULE OF EXHIBITS
(If any exhibit is omitted, the information called for therein
shall be considered “None” or “Not Applicable”)

          Exhibit   Section Reference   Title
1.1
  1.1     (“Definitions”)   Permitted Investments
 
       
4.1
  4.1     (“Valid Existence”)   Corporate Information
 
       
4.9
  4.9     (“Location”)   Offices of Borrower
 
       
4.13
  4.13    (“Subsidiaries”)   List of Subsidiaries
 
       
4.17
  4.17 (“Names; Mergers”)   Names
 
       
5.6
  5.6   (“Financial Reports”)   Compliance Certificate

 



--------------------------------------------------------------------------------



 



Exhibit 1.1
Permitted Investments

 



--------------------------------------------------------------------------------



 



Exhibit 4.1
Corporate Information

              Name:   Tax ID No.:   State Corporate ID No.:
VIDEO DISPLAY CORPORATION
        J603206  
 
           
LEXEL IMAGING SYSTEMS, INC.
  95-2557445     0689118  
 
           
FOX INTERNATIONAL, LTD., INC.
  34-0845191     283730  
 
           
Z-AXIS, INC.
  16-1359534     J918734  
 
           
TELTRON TECHNOLOGIES, INC.
  58-2314425     K627542  
 
           
AYDIN DISPLAYS, INC.
  58-2424005     K838123  

2



--------------------------------------------------------------------------------



 



Exhibit 4.9
Offices of Borrower
276 Spearing St., Howard, PA 16841
1416 Alpine Blvd., Bossier City, LA 71111
8-18A Riverside Dr., White Mills, PA 18473
1 Riga Ln, Birdsboro, PA 19508
1916 Route 96, Phelps, NY 14532
23600 Aurora Rd., Bedford Heights, OH 44146
1501 Newton Pike, Lexington, Kentucky
1868 Tucker Industrial Drive, Tucker, GA
Unit 5 Old Forge Trading Estate, Dudley Road, Stourbridge, West Midlands DY9
8EL, England
15 Eagle Street, Phelps, NY
2 Riga Lane, Birdsboro, PA
3110 West Ridge Pike, Sanatoga, PA
18450 Technology Drive, Morgan Hill, CA

3



--------------------------------------------------------------------------------



 



Exhibit 4.14
List of Subsidiaries
VIDEO DISPLAY CORPORATION has the following Subsidiaries

1.   LEXEL IMAGING SYSTEMS, INC.   2.   FOX INTERNATIONAL, LTD., INC.   3.  
Z-AXIS, INC.   4.   TELTRON TECHNOLOGIES, INC.   5.   AYDIN DISPLAYS, INC.   6.
  VIDEO DISPLAY (EUROPE) LIMITED

 



--------------------------------------------------------------------------------



 



Exhibit 4.17
Names; Mergers; Acquisitions
SOUTHWEST VACUUM DEVICES, INC. merged with and into VIDEO DISPLAY CORPORATION.

 



--------------------------------------------------------------------------------



 



Exhibit 5.6
COMPLIANCE CERTIFICATE

TO:   RBC BANK (USA)
(the “Bank”)

FROM: VIDEO DISPLAY CORPORATION
The undersigned authorized officer of VIDEO DISPLAY CORPORATION (“Parent”)
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Parent, certain of its Subsidiaries and Bank,
dated September                     , 2008 (the “Agreement”), (i) Borrowers are
in complete compliance for the period ending
                                         with all covenants set forth in the
Agreement, except as noted below and (ii) all representations and warranties of
Borrowers stated in the Agreement are true, correct and accurate as of the date
hereof. Attached herewith are the required documents supporting the above
certification. The undersigned authorized officer further certifies that this
Compliance Certificate and any supporting financial documents have been prepared
in accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes – or unless otherwise permitted in the
Agreement. Reference is made to the Agreement for the relevant meanings of the
reporting requirements and covenants which are stated below in a “short-hand”
manner.
Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies    
Quarterly financial statements
  Quarterly within 45 days   Yes   No
Annual financial statements (Audited)
  FYE within 150 days   Yes   No
 
      Yes   No
Budget/Forecast
  30 days after FYE   Yes   No

                                                  Financial Covenant   Required
            Actual             Complies          
Adjusted Total Liabilities to Adjusted Tangible Net Worth
    1.50       1.00               1.00     Yes   No
 
                                         
Fixed Charge Coverage Ratio
    1.35       1.00               1.00     Yes   No
 
                                         
Asset Coverage Ratio
    1.00       1.00               1.00     Yes   No
 
                                         

(Continued on Next Page)

 



--------------------------------------------------------------------------------



 



Compliance Certificate
(Continued from Previous Page)



     
Comments Regarding Exceptions: See Attached.
   
 
   
 
   
 
Authorized Signatory of Borrower
   
 
   
 
Title
   
 
   
 
Date
   

                  BANK USE ONLY    
 
                Received by:                                   Authorized Signer
   
 
               
Date: 
                       
 
               
Verified: 
                            Authorized Signer    
 
               
Date: 
                       
 
                Compliance Status   Yes          No




2 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. Definitions
    1  
1.1. Definitions
    1  
1.2. Other Defined Terms
    9  
 
       
2. The Loan Facility
    9  
 
       
3. The
    9  
3.1. Promissory Note
    10  
3.2. Repayment of Loans
    10  
3.3. Extension of Termination Date
    10  
3.4. Overdue Amounts
    10  
3.5. Calculation of Interest
    11  
3.6. Letters of Credit; Banker’s Acceptances
    11  
3.7. Statement of Account
    11  
3.8. Fees
    12  
3.9. Termination
    12  
3.10. Increased Costs; Reduced Returns
    12  
 
       
4. Conditions Precedent to Borrowing
    13  
4.1. Conditions Precedent to Initial Advance
    13  
4.2. Conditions Precedent to Each Revolving Loan Advance
    14  
 
       
5. Representations and Warranties
    14  
5.1. Valid Existence and Power
    15  
5.2. Authority
    15  
5.3. Financial Condition
    15  
5.4. Litigation
    15  
5.5. Agreements, Etc.
    15  
5.6. Authorizations
    16  
5.7. Title
    16  
5.8. Collateral
    16  
5.9. Location
    16  
5.10. Taxes
    16  
5.11. Labor Law Matters
    16  
5.12. Judgment Liens
    16  
5.13. Subsidiaries
    17  
5.14. Environmental
    17  
5.15. ERISA
    17  
5.16. Investment Company Act
    17  
5.17. Names
    17  
5.18. Accounts
    17  
5.19. Intellectual Property
    17  
5.20. Insider
    18  

-i-



--------------------------------------------------------------------------------



 



              Page  
5.21. Compliance with Covenants; No Default
    18  
5.22. Full Disclosure
    18  
 
       
6. Affirmative Covenants
    18  
6.1. Use of Loan Proceeds
    18  
6.2. Maintenance of Business and Properties
    18  
6.3. Insurance
    18  
6.4. Notice of Default
    19  
6.5. Inspections
    19  
6.6. Financial Information
    19  
6.7. Maintenance of Existence and Rights
    20  
6.8. Payment of Taxes, Etc.
    20  
6.9. Subordination
    20  
6.10. Compliance; Hazardous Materials
    20  
6.11. Further Assurances
    20  
6.12. Covenants Regarding Collateral
    20  
6.13. Deposit Account
    21  
 
       
7. Negative Covenants
    21  
7.1. Debt
    21  
7.2. Liens
    21  
7.3. Corporate Distributions
    21  
7.4. Investments
    21  
7.5. Change in Business
    21  
7.6. Transactions with Affiliates
    21  
7.7. No Change in Name, Offices; Removal of Collateral
    21  
7.8. No Sale, Leaseback
    22  
7.9. Margin Stock
    22  
7.10. Tangible Collateral
    22  
7.11. Subsidiaries
    22  
7.12. Dispositions
    22  
7.13. Liquidation, Mergers, Consolidations and Dispositions of Substantial
Assets
    22  
7.14. Change in Ownership
    22  
7.15. Change of Fiscal Year or Accounting Methods
    22  
7.16. Foreign Corrupt Practices
    22  
7.17. Negative Pledge Agreements
    23  
 
       
8. Financial Covenants
    23  
8.1. Fixed Charge Coverage Ratio
    23  
8.2. Total Liabilities to Tangible Net Worth Ratio
    23  
8.3. Asset Coverage Ratio
    23  
 
       
9. Default
    23  
9.1. Events of Default
    23  
9.2. Remedies
    24  
9.3. Assembly of Collateral
    25  
9.4. Notice of Sales, Etc.
    25  

-ii-



--------------------------------------------------------------------------------



 



              Page  
9.5. Receiver
    25  
9.6. Deposits
    26  
9.7. Priorities
    26  
 
       
10. Security Agreement
    26  
10.1. Security Interest
    26  
10.2. Power of Attorney
    26  
10.3. Entry
    27  
10.4. Other Rights
    27  
10.5. Accounts
    27  
10.6. Control
    28  
10.7. Waiver of Marshaling
    28  
 
       
11. Miscellaneous
    28  
11.1. No Waiver, Remedies Cumulative
    28  
11.2. Survival of Representations
    28  
11.3. Indemnity By Borrower; Expenses
    28  
11.4. Notices
    29  
11.5. Governing Law
    29  
11.6. Successors and Assigns
    29  
11.7. Counterparts
    29  
11.8. No Usury
    30  
11.9. Powers
    30  
11.10. Approvals
    30  
11.11. Participations
    30  
11.12. Waiver of Certain Defenses
    30  
11.13. Patriot Act
    30  
11.14. Anti-Money Laundering
    31  
11.15. Indirect Means
    31  
11.16. Dealings with Multiple Borrowers
    31  
11.17. Amendments, Waivers and Consents
    31  

-iii-



--------------------------------------------------------------------------------



 



     
RBC BANK (USA)
  Commercial Promissory Note: C & I
 
   
$17,000,000
  Atlanta, Georgia
 
  September     , 2008
Renewal Master Revolving Note
   

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to RBC BANK (USA) (“Bank”) (formerly known as RBC Centura Bank), or
order, the sum of Seventeen Million Dollars ($17,000,000), or so much thereof as
shall have been disbursed from time to time and remains unpaid, together with
interest at the rate and payable in the manner hereinafter stated. Principal and
interest shall be payable at any banking office of Bank in the city or town
indicated above, or such other place as the holder of this Note may designate.
This Note is issued in renewal of that certain Commercial Promissory Note (C&I),
dated as of June ___, 2007, from Borrower to the order of Bank in the original
principal amount of $8,500,000.
Article I. Interest Rate.
Section 1.1. Pre-Default Rate. Subject to the provisions of Section 1.2 below,
interest payable on this Note per annum will accrue at the LIBOR Base Rate plus
the Applicable Margin.
The “LIBOR Base Rate” is the London Interbank Offer Rate for United States
Dollars for a term of one month which appears on Telerate Page 3750, Bloomberg
Professional Screen BBAM (or any generally recognized successor method or means
of publication) as of 11:00 a.m., London time, two (2) London business days
prior to the day on which the rate will become effective. The rate for the first
month or part thereof will initially become effective on the date of the Note as
shown on the face hereof. Thereafter, the rate will change and a new rate will
become effective on the first calendar day of each succeeding month. If for any
reason the London Interbank Offer Rate is not available, then the “LIBOR Base
Rate” shall mean the rate per annum which banks charge each other in a market
comparable to England’s Eurodollar market on short-term money in U.S. Dollars
for an amount substantially equivalent to the principal amount due under this
Note as determined at 11:00 A.M., London time, two (2) London business days
prior to the day on which the rate will become effective, as determined in the
Bank’s sole discretion. Bank’s determination of such interest rate shall be
conclusive, absent manifest error.
The “Applicable Margin” is the percent per annum set forth below, based on the
ratio of Borrower’s Fixed Charge Coverage Ratio, as defined in the herein
defined Loan Agreement, as set forth in the most recent compliance certificate
received by Lender. Based upon the ratio, the “Applicable Margin” over Bank’s
LIBOR Base Rate will be determined as follows:

              Tier   Fixed Charge Coverage Ratio   Applicable Margin
I
  Greater than 1.35:1.0, but less than 1.50:1.0     2.10 %
II
  Equal to/greater than 1.50:1.0 but less than 1.75:1.0     1.85 %
III
  Equal to/greater than 1.75:1.0     1.60 %

 



--------------------------------------------------------------------------------



 



The Applicable Margin will be determined from Borrower’s most recent quarterly
compliance certificate received by Bank, as required in the Loan Agreement. The
ratio will be measured as of August 31st, November 30th, February 28th, and
May 31st of each year (each a “Measurement Date”); adjustments in the Applicable
Margin will occur as of the first day of the month immediately following Bank’s
receipt of Borrower’s quarterly Compliance Certificate required under
Section 5.6(c) of the Loan Agreement (i.e., November 1st, February 1st, May 1st
and August 1st) for the immediately preceding Measurement Date (each an
“Adjustment Date”). The Applicable Margin will be in effect from the then
applicable Adjustment Date until the next Adjustment Date. Until Lender receives
the first Compliance Certificate and related financial statements due on
October 15, 2008 for the August 31, 2008 Measurement Date, the Applicable Margin
will be 2.10%. The First Adjustment Date will occur on the first day of the
month immediately following Bank’s receipt of the Compliance Certificate due on
October 15, 2008 and be based on the August 31, 2008 Measurement Date financial
statements, and shall apply until the next Adjustment Date. Thereafter if any
quarterly Compliance Certificate (and applicable financial statement) is not
delivered on time, the Applicable Margin from the date such certificate (and
applicable financial statement) was due until Bank receives it will be the
highest level set forth above, or at Bank’s option, the Default Rate.
Section 1.2. Default Rate. Upon the nonpayment of any payment of interest
described herein, Bank, at its option and without accelerating this Note, may
accrue interest on such unpaid interest at a rate per annum (“Default Rate”)
equal to the lesser of the maximum contract rate of interest that may be charged
to and collected from Borrower on the loan evidenced by this Note under
applicable law or five percent (5.0%) plus the pre-default interest rate
otherwise applicable hereunder, as set forth in Section 1.1. After maturity of
this Note, whether by acceleration or otherwise, interest will accrue on the
unpaid principal of this Note, any accrued but unpaid interest and all fees,
premiums, charges and costs and expenses owing hereunder at the Default Rate
until this Note is paid in full, whether this Note is paid in full pre-judgment
or post-judgment.
Section 1.3. Variable Rate. This is a variable rate note. Any change in the rate
of interest payable under this Note will equal the change in the variable rate
index to which such rate is tied, but the rate at which interest accrues under
this Note shall never exceed the maximum contract rate which may be charged to
and collected from Borrower on the loan evidenced by this Note under applicable
law. Bank shall have no obligation to notify Borrower of adjustments in the rate
of interest payable under this Note. Adjustments to the rate of interest will be
effective as of the first day of each month.
Section 1.4. Calculation of Interest. All interest payable under this Note will
accrue daily on the basis of the actual number of days elapsed and a year of
three hundred sixty (360) days.
Article II. Payment Terms.
Section 2.1. Payment Terms. Interest shall be payable monthly, in arrears,
beginning November 1, 2008 and continuing on the first day of each consecutive
month thereafter until June 30, 2010 (“Maturity Date”), when one final payment
of the entire balance of principal, interest, fees, premiums, charges and costs
and expenses then outstanding on this Note shall be due and payable in full.

2



--------------------------------------------------------------------------------



 



Section 2.2. Prepayment. This Note may be prepaid in whole, or in part at
anytime without any fee or premium.
Section 2.3. Application of Payments. All payments made on this Note shall be
applied first to payment of all late fees, charges, premiums and costs and
expenses due but unpaid under this Note, then to accrued but unpaid interest and
finally to principal, unless Bank determines in its sole discretion to apply
payments in a different order or applicable law requires a different application
of payments. Payments in federal funds, immediately available in the place
designated for payment, received by Bank prior to 2:00 p.m. local time at said
place of payment, shall be credited as if received prior to close of business on
the day the funds are immediately available; while other payments, at the option
of Bank, may not be credited until such payments are immediately available to
Bank, in federal funds, in the place designated for payment, prior to 2:00 p.m.
local time at said place of payment on a day on which Bank is open for business.
Article III. Loan Agreement and Security.
Section 3.1. Loan and Security Agreement. Borrower and Bank have entered into a
Loan and Security Agreement, dated as of even date herewith (as amended or
modified or restated from time to time, the “Loan and Security Agreement”). This
Note is also secured by (1) the security documents and other supporting
obligations referenced in the Loan and Security Agreement and (2) the security
documents and other supporting obligations which reference that they secure this
Note (“security documents”).
Article IV. Default
Section 4.1. Late Charges and Expenses. Borrower agrees to pay, upon demand by
Bank, for each payment past due for fifteen (15) or more calendar days, a late
charge in an amount equal to the lesser of (1) four percent (4%) of the amount
of the payment past due or (2) the maximum percentage of the payment past due
permitted by applicable law, or the maximum amount if not expressed as a
percentage. If this Note is not paid in full whenever it becomes due and
payable, Borrower agrees to pay all costs and expenses of collection, including
reasonable attorneys’ fees. The Borrower hereby stipulates that reasonable
attorneys’ fees shall be fifteen percent (15%) of the outstanding balance owing
under this Note after default.
Section 4.2. Default. Any one or more of the following shall constitute an event
of default (“Event of Default”) under this Note: (1) the failure of Borrower to
pay when due any payment described herein, whether of principal, interest, fees,
premiums or otherwise; and (2) the occurrence of any “Event of Default” under
and as defined in the Loan and Security Agreement.
Section 4.3. Acceleration. Upon the occurrence of an Event of Default, (1) the
entire unpaid principal balance of this Note, together with all other amounts
owing and all other amounts to be owing under this Note, shall, at the option of
Bank, become immediately due and payable, without notice or demand, and (2) the
Bank may, both before and after acceleration, exercise any of and all of its
other rights and remedies under this Note and the other loan documents, as well
as any additional rights and remedies it may have at law and it may have in
equity, to recover full payment of the balance (principal, interest, fees,
premiums, charges and costs and expenses) owing under this Note. The failure by
Bank to exercise any of its options shall not constitute a waiver of the right
to exercise same in the event of any subsequent default.

3



--------------------------------------------------------------------------------



 



Article V. Miscellaneous.
Section 5.1. Use of Terms. The term “Note” refers to this Commercial Promissory
Note: C & I; the term “loan document” refers to this Note, the Loan and Security
Agreement and any security documents and other documents and agreements executed
and delivered to Bank or others on Bank’s behalf in connection with this Note;
and the term “Borrower” refers to all signatories of this Note collectively and
severally, as the context of this Note requires, and all signatories of this
Note shall be and the same are jointly and severally liable hereunder.
Section 5.2. Waiver. Borrower waives presentment, demand, protest and notice of
dishonor, waives any rights which it may have to require Bank to proceed against
any other person or property, agrees that without notice to any person and
without affecting any person’s liability under this Note, Bank, at any time or
times, may grant extensions of the time for payment or other indulgences to any
person or permit the renewal, amendment or modification of this Note or any
other agreement executed and delivered by any person in connection with this
Note, or permit the substitution, exchange or release of any security for this
Note and may add or release any person primarily or secondarily liable, and
agrees that Bank may apply all moneys made available to it from any part of the
proceeds from the disposition of any security for this Note either to this Note
or to any other obligation of Borrower to Bank, as Bank may elect from time to
time.
Section 5.3. Jury and Jurisdiction. This Note shall be governed by and construed
in accordance with the substantive laws of the State of Georgia, excluding,
however, the conflict of law and choice of law provisions thereof. Borrower, to
the extent permitted by law, waives any right to a trial by jury in any action
arising from or related to this Note.
Section 5.4. Successors and Assigns. This Note shall apply to and bind
Borrower’s and Bank’s heirs, personal representatives, successors and assigns.
All references in this Note to Bank shall include the holder hereof and this
Note shall inure to the benefit of any holder, its successors and assigns; and,
Borrower waives and will not assert against any transferee or assignee of this
Note any claims, defenses, set-offs or rights of recoupment which Borrower could
assert against Bank, except defenses which Borrower cannot waive. Borrower
acknowledges that Customer Numbers and Loan Numbers may be added to this Note
after execution and delivery of this Note by Borrower and if there is a section
denoted “BANK USE ONLY”, the information under such section may also be
completed by Bank after execution and delivery of this Note. In addition, in the
event the date of this Note is omitted, Borrower consents to Bank inserting the
date.
Section 5.5. Master Note. This Note evidences a line of credit and Borrower
shall be liable for only so much of the principal amount as shall be equal to
the total of the amounts advanced to or for Borrower by Bank from time to time,
less all payments made by or for Borrower and applied by Bank to principal, and
for interest on each such advance, fees, premiums, charges and costs and
expenses incurred or due hereunder, all as shown on Bank’s books and records
which shall be conclusive evidence of the amount owed by Borrower under this
Note, absent a clear and convincing showing of bad faith or manifest error. Upon
the occurrence of an Event of Default or the occurrence of an event which, with
the giving of notice or a lapse of time, or both, would become an Event of
Default under this Note, in addition to its other rights and remedies, Bank may
terminate or suspend Borrower’s right to receive any future or additional
advances under this Note and the other loan documents.

4



--------------------------------------------------------------------------------



 



Section 5.6. Anti-Money Laundering and Anti-Terrorism. Borrower represents,
warrants and covenants to Bank as follows: (1) Borrower (a) is not and shall not
become a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) does not engage
in and shall not engage in any dealings or transactions prohibited by Section 2
of such executive order, and is not and shall not otherwise become associated
with any such person in any manner violative of Section 2, (c) is not and shall
not become a person on the list of Specially Designated Nationals and Blocked
Persons, and (d) is not and shall not become subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order; (2) Borrower is and shall remain
in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001); and
(3) Borrower has not and shall not use all or any part of the proceeds, advances
or other amounts or sums evidenced by this Note, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
(Signatures Begin on the Next Page)

5



--------------------------------------------------------------------------------



 



The undersigned has executed this Note as of the day and year first above
stated.
BORROWER:

          VIDEO DISPLAY CORPORATION    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
  [SEAL]    
 
        LEXEL IMAGING SYSTEMS, INC.    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
  [SEAL]    
 
        FOX INTERNATIONAL, LTD., INC.    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
  [SEAL]    
 
        Z-AXIS, INC.    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
  [SEAL]    
 
        TELTRON TECHNOLOGIES, INC.    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
  [SEAL]    

(Signatures Continued on Next Page)

 



--------------------------------------------------------------------------------



 



          AYDIN DISPLAYS, INC.    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
  [SEAL]    

 



--------------------------------------------------------------------------------



 



         
Customer No.
     
Loan No.  
 
 
   
 
 
   

     
RBC BANK (USA)
  Commercial Promissory Note: C & I
 
   
$3,500,000
  Atlanta, Georgia
 
  September      , 2008

Renewal Master Revolving Note
FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to RBC BANK (USA) (“Bank”) (formerly known as RBC Centura Bank), or
order, the sum of Three Million Five Hundred Thousand Dollars ($3,500,000), or
so much thereof as shall have been disbursed from time to time and remains
unpaid, together with interest at the rate and payable in the manner hereinafter
stated. Principal and interest shall be payable at any banking office of Bank in
the city or town indicated above, or such other place as the holder of this Note
may designate. This Note is issued in renewal of that certain Commercial
Promissory Note (C&I), dated as of June 29, 2006, from Borrower to the order of
Bank in the principal amount of $1,750,000.
Article I. Interest Rate.
Section 1.1. Pre-Default Rate. Subject to the provisions of Section 1.2 below,
interest payable on this Note per annum will accrue at the LIBOR Base Rate plus
the Applicable Margin.
The “LIBOR Base Rate” is the London Interbank Offer Rate for United States
Dollars for a term of one month which appears on Telerate Page 3750, Bloomberg
Professional Screen BBAM (or any generally recognized successor method or means
of publication) as of 11:00 a.m., London time, two (2) London business days
prior to the day on which the rate will become effective. The rate for the first
month or part thereof will initially become effective on the date of the Note as
shown on the face hereof. Thereafter, the rate will change and a new rate will
become effective on the first calendar day of each succeeding month. If for any
reason the London Interbank Offer Rate is not available, then the “LIBOR Base
Rate” shall mean the rate per annum which banks charge each other in a market
comparable to England’s Eurodollar market on short-term money in U.S. Dollars
for an amount substantially equivalent to the principal amount due under this
Note as determined at 11:00 A.M., London time, two (2) London business days
prior to the day on which the rate will become effective, as determined in the
Bank’s sole discretion. Bank’s determination of such interest rate shall be
conclusive, absent manifest error.
The “Applicable Margin” is the percent per annum set forth below, based on the
ratio of Borrower’s Fixed Charge Coverage Ratio, as defined in the herein
defined Loan Agreement, as set forth in the most recent compliance certificate
received by Lender. Based upon the ratio, the “Applicable Margin” over Bank’s
LIBOR Base Rate will be determined as follows:

 



--------------------------------------------------------------------------------



 



              Tier   Fixed Charge Coverage Ratio   Applicable Margin
I
  Greater than 1.35:1.0, but less than 1.50:1.0     2.10 %
II
  Equal to/greater than 1.50:1.0 but less than 1.75:1.0     1.85 %
III
  Equal to/greater than 1.75:1.0     1.60 %

The Applicable Margin will be determined from Borrower’s most recent quarterly
compliance certificate received by Bank, as required in the Loan Agreement. The
ratio will be measured as of August 31st, November 30th, February 28th, and
May 31st of each year (each a “Measurement Date”); adjustments in the Applicable
Margin will occur as of the first day of the month immediately following Bank’s
receipt of Borrower’s quarterly Compliance Certificate required under
Section 5.6(c) of the Loan Agreement (i.e., November 1st, February 1st, May 1st
and August 1st) for the immediately preceding Measurement Date (each an
“Adjustment Date”). The Applicable Margin will be in effect from the then
applicable Adjustment Date until the next Adjustment Date. Until Lender receives
the first Compliance Certificate and related financial statements due on
October 15, 2008 for the August 31, 2008 Measurement Date, the Applicable Margin
will be 2.10%. The First Adjustment Date will occur on the first day of the
month immediately following Bank’s receipt of the Compliance Certificate due on
October 15, 2008 and be based on the August 31, 2008 Measurement Date financial
statements, and shall apply until the next Adjustment Date. Thereafter if any
quarterly Compliance Certificate (and applicable financial statement) is not
delivered on time, the Applicable Margin from the date such certificate (and
applicable financial statement) was due until Bank receives it will be the
highest level set forth above, or at Bank’s option, the Default Rate.
Section 1.2. Default Rate. Upon the nonpayment of any payment of interest
described herein, Bank, at its option and without accelerating this Note, may
accrue interest on such unpaid interest at a rate per annum (“Default Rate”)
equal to the lesser of the maximum contract rate of interest that may be charged
to and collected from Borrower on the loan evidenced by this Note under
applicable law or five percent (5.0%) plus the pre-default interest rate
otherwise applicable hereunder, as set forth in Section 1.1. After maturity of
this Note, whether by acceleration or otherwise, interest will accrue on the
unpaid principal of this Note, any accrued but unpaid interest and all fees,
premiums, charges and costs and expenses owing hereunder at the Default Rate
until this Note is paid in full, whether this Note is paid in full pre-judgment
or post-judgment.
Section 1.3. Variable Rate. This is a variable rate note. Any change in the rate
of interest payable under this Note will equal the change in the variable rate
index to which such rate is tied, but the rate at which interest accrues under
this Note shall never exceed the maximum contract rate which may be charged to
and collected from Borrower on the loan evidenced by this Note under applicable
law. Bank shall have no obligation to notify Borrower of adjustments in the rate
of interest payable under this Note. Adjustments to the rate of interest will be
effective as of the first day of each month.
Section 1.4. Calculation of Interest. All interest payable under this Note will
accrue daily on the basis of the actual number of days elapsed and a year of
three hundred sixty (360) days.

2



--------------------------------------------------------------------------------



 



Article II. Payment Terms.
Section 2.1. Payment Terms. Interest shall be payable monthly, in arrears,
beginning November 1, 2008 and continuing on the first day of each consecutive
month thereafter until June 30, 2009 (“Maturity Date”), when one final payment
of the entire balance of principal, interest, fees, premiums, charges and costs
and expenses then outstanding on this Note shall be due and payable in full.
Section 2.2. Prepayment. This Note may be prepaid in whole, or in part at
anytime without any fee or premium.
Section 2.3. Application of Payments. All payments made on this Note shall be
applied first to payment of all late fees, charges, premiums and costs and
expenses due but unpaid under this Note, then to accrued but unpaid interest and
finally to principal, unless Bank determines in its sole discretion to apply
payments in a different order or applicable law requires a different application
of payments. Payments in federal funds, immediately available in the place
designated for payment, received by Bank prior to 2:00 p.m. local time at said
place of payment, shall be credited as if received prior to close of business on
the day the funds are immediately available; while other payments, at the option
of Bank, may not be credited until such payments are immediately available to
Bank, in federal funds, in the place designated for payment, prior to 2:00 p.m.
local time at said place of payment on a day on which Bank is open for business.
Article III. Loan Agreement and Security.
Section 3.1. Loan and Security Agreement. Borrower and Bank have entered into a
Loan and Security Agreement, dated as of even date herewith (as amended or
modified or restated from time to time, the “Loan and Security Agreement”). This
Note is also secured by (1) the security documents and other supporting
obligations referenced in the Loan and Security Agreement and (2) the security
documents and other supporting obligations which reference that they secure this
Note (“security documents”).
Article IV. Default
Section 4.1. Late Charges and Expenses. Borrower agrees to pay, upon demand by
Bank, for each payment past due for fifteen (15) or more calendar days, a late
charge in an amount equal to the lesser of (1) four percent (4%) of the amount
of the payment past due or (2) the maximum percentage of the payment past due
permitted by applicable law, or the maximum amount if not expressed as a
percentage. If this Note is not paid in full whenever it becomes due and
payable, Borrower agrees to pay all costs and expenses of collection, including
reasonable attorneys’ fees. The Borrower hereby stipulates that reasonable
attorneys’ fees shall be fifteen percent (15%) of the outstanding balance owing
under this Note after default.
Section 4.2. Default. Any one or more of the following shall constitute an event
of default (“Event of Default”) under this Note: (1) the failure of Borrower to
pay when due any payment described herein, whether of principal, interest, fees,
premiums or otherwise; and (2) the occurrence of any “Event of Default” under
and as defined in the Loan and Security Agreement.
Section 4.3. Acceleration. Upon the occurrence of an Event of Default, (1) the
entire unpaid principal balance of this Note, together with all other amounts
owing and all other amounts to be owing under this Note, shall, at the option of
Bank, become immediately due and payable, without notice or demand, and (2) the
Bank may, both before and after acceleration, exercise any of and all of its
other rights and remedies under this Note and the other loan documents, as well

3



--------------------------------------------------------------------------------



 



as any additional rights and remedies it may have at law and it may have in
equity, to recover full payment of the balance (principal, interest, fees,
premiums, charges and costs and expenses) owing under this Note. The failure by
Bank to exercise any of its options shall not constitute a waiver of the right
to exercise same in the event of any subsequent default.
Article V. Miscellaneous.
Section 5.1. Use of Terms. The term “Note” refers to this Commercial Promissory
Note: C & I; the term “loan document” refers to this Note, the Loan and Security
Agreement and any security documents and other documents and agreements executed
and delivered to Bank or others on Bank’s behalf in connection with this Note;
and the term “Borrower” refers to all signatories of this Note collectively and
severally, as the context of this Note requires, and all signatories of this
Note shall be and the same are jointly and severally liable hereunder.
Section 5.2. Waiver. Borrower waives presentment, demand, protest and notice of
dishonor, waives any rights which it may have to require Bank to proceed against
any other person or property, agrees that without notice to any person and
without affecting any person’s liability under this Note, Bank, at any time or
times, may grant extensions of the time for payment or other indulgences to any
person or permit the renewal, amendment or modification of this Note or any
other agreement executed and delivered by any person in connection with this
Note, or permit the substitution, exchange or release of any security for this
Note and may add or release any person primarily or secondarily liable, and
agrees that Bank may apply all moneys made available to it from any part of the
proceeds from the disposition of any security for this Note either to this Note
or to any other obligation of Borrower to Bank, as Bank may elect from time to
time.
Section 5.3. Jury and Jurisdiction. This Note shall be governed by and construed
in accordance with the substantive laws of the State of Georgia, excluding,
however, the conflict of law and choice of law provisions thereof. Borrower, to
the extent permitted by law, waives any right to a trial by jury in any action
arising from or related to this Note.
Section 5.4. Successors and Assigns. This Note shall apply to and bind
Borrower’s and Bank’s heirs, personal representatives, successors and assigns.
All references in this Note to Bank shall include the holder hereof and this
Note shall inure to the benefit of any holder, its successors and assigns; and,
Borrower waives and will not assert against any transferee or assignee of this
Note any claims, defenses, set-offs or rights of recoupment which Borrower could
assert against Bank, except defenses which Borrower cannot waive. Borrower
acknowledges that Customer Numbers and Loan Numbers may be added to this Note
after execution and delivery of this Note by Borrower and if there is a section
denoted “BANK USE ONLY”, the information under such section may also be
completed by Bank after execution and delivery of this Note. In addition, in the
event the date of this Note is omitted, Borrower consents to Bank inserting the
date.
Section 5.5. Master Note. This Note evidences a line of credit and Borrower
shall be liable for only so much of the principal amount as shall be equal to
the total of the amounts advanced to or for Borrower by Bank from time to time,
less all payments made by or for Borrower and applied by Bank to principal, and
for interest on each such advance, fees, premiums, charges and costs and
expenses incurred or due hereunder, all as shown on Bank’s books and records
which shall be conclusive evidence of the amount owed by Borrower under this
Note, absent a clear and convincing showing of bad faith or manifest error. Upon
the occurrence of an Event of Default or the occurrence of an event which, with
the giving of notice or a lapse of time, or both, would

4



--------------------------------------------------------------------------------



 



become an Event of Default under this Note, in addition to its other rights and
remedies, Bank may terminate or suspend Borrower’s right to receive any future
or additional advances under this Note and the other loan documents.
Section 5.6. Anti-Money Laundering and Anti-Terrorism. Borrower represents,
warrants and covenants to Bank as follows: (1) Borrower (a) is not and shall not
become a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) does not engage
in and shall not engage in any dealings or transactions prohibited by Section 2
of such executive order, and is not and shall not otherwise become associated
with any such person in any manner violative of Section 2, (c) is not and shall
not become a person on the list of Specially Designated Nationals and Blocked
Persons, and (d) is not and shall not become subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order; (2) Borrower is and shall remain
in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001); and
(3) Borrower has not and shall not use all or any part of the proceeds, advances
or other amounts or sums evidenced by this Note, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
(Signatures Begin on the Next Page)

5



--------------------------------------------------------------------------------



 



The undersigned has executed this Note as of the day and year first above
stated.
BORROWER:
VIDEO DISPLAY CORPORATION

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
    [SEAL]
   

LEXEL IMAGING SYSTEMS, INC.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
        [SEAL]
   

FOX INTERNATIONAL, LTD., INC.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
    [SEAL]
   

Z-AXIS, INC.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
    [SEAL]
   

TELTRON TECHNOLOGIES, INC.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
    [SEAL]
   

(Signatures Continued on Next Page)

 



--------------------------------------------------------------------------------



 



AYDIN DISPLAYS, INC.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
    [SEAL]
   

 



--------------------------------------------------------------------------------



 



Customer No.                                        
Loan No.                                         

     
RBC BANK (USA)
  Commercial Promissory Note: C & I
 
   
$1,700,000
  Atlanta, Georgia
 
  September                     , 2008

Renewal Term Note
FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to RBC BANK (USA) (“Bank”) (formerly known as RBC Centura Bank), or
order, the sum of One Million Seven Hundred Thousand Dollars ($1,700,000), or so
much thereof as shall have been disbursed from time to time and remains unpaid,
together with interest at the rate and payable in the manner hereinafter stated.
Principal and interest shall be payable at any banking office of Bank in the
city or town indicated above, or such other place as the holder of this Note may
designate. This Note is issued in renewal of that certain Commercial Promissory
Note (C&I), dated as of June 29, 2006, from Borrower to the order of Bank in the
principal amount of $1,500,000.
Article I. Interest Rate.
Section 1.1. Pre-Default Rate. Subject to the provisions of Section 1.2 below,
interest payable on this Note per annum will accrue at the LIBOR Base Rate plus
the Applicable Margin.
The “LIBOR Base Rate” is the London Interbank Offer Rate for United States
Dollars for a term of one month which appears on Telerate Page 3750, Bloomberg
Professional Screen BBAM (or any generally recognized successor method or means
of publication) as of 11:00 a.m., London time, two (2) London business days
prior to the day on which the rate will become effective. The rate for the first
month or part thereof will initially become effective on the date of the Note as
shown on the face hereof. Thereafter, the rate will change and a new rate will
become effective on the first calendar day of each succeeding month. If for any
reason the London Interbank Offer Rate is not available, then the “LIBOR Base
Rate” shall mean the rate per annum which banks charge each other in a market
comparable to England’s Eurodollar market on short-term money in U.S. Dollars
for an amount substantially equivalent to the principal amount due under this
Note as determined at 11:00 A.M., London time, two (2) London business days
prior to the day on which the rate will become effective, as determined in the
Bank’s sole discretion. Bank’s determination of such interest rate shall be
conclusive, absent manifest error.
The “Applicable Margin” is the percent per annum set forth below, based on the
ratio of Borrower’s Fixed Charge Coverage Ratio, as defined in the herein
defined Loan Agreement, as set forth in the most recent compliance certificate
received by Lender. Based upon the ratio, the “Applicable Margin” over Bank’s
LIBOR Base Rate will be determined as follows:

 



--------------------------------------------------------------------------------



 



          Tier   Fixed Charge Coverage Ratio   Applicable Margin
I
  Greater than 1.35:1.0, but less than 1.50:1.0   2.10%
II
  Equal to/greater than 1.50:1.0 but less than 1.75:1.0   1.85%
III
  Equal to/greater than 1.75:1.0   1.60%

The Applicable Margin will be determined from Borrower’s most recent quarterly
compliance certificate received by Bank, as required in the Loan Agreement. The
ratio will be measured as of August 31st, November 30th, February 28th, and
May 31st of each year (each a “Measurement Date”); adjustments in the Applicable
Margin will occur as of the first day of the month immediately following Bank’s
receipt of Borrower’s quarterly Compliance Certificate required under
Section 5.6(c) of the Loan Agreement (i.e., November 1st, February 1st, May 1st
and August 1st) for the immediately preceding Measurement Date (each an
“Adjustment Date”). The Applicable Margin will be in effect from the then
applicable Adjustment Date until the next Adjustment Date. Until Lender receives
the first Compliance Certificate and related financial statements due on
October 15, 2008 for the August 31, 2008 Measurement Date, the Applicable Margin
will be 2.10%. The First Adjustment Date will occur on the first day of the
month immediately following Bank’s receipt of the Compliance Certificate due on
October 15, 2008 and be based on the August 31, 2008 Measurement Date financial
statements, and shall apply until the next Adjustment Date. Thereafter if any
quarterly Compliance Certificate (and applicable financial statement) is not
delivered on time, the Applicable Margin from the date such certificate (and
applicable financial statement) was due until Bank receives it will be the
highest level set forth above, or at Bank’s option, the Default Rate.
Section 1.2. Default Rate. Upon the nonpayment of any payment of interest
described herein, Bank, at its option and without accelerating this Note, may
accrue interest on such unpaid interest at a rate per annum (“Default Rate”)
equal to the lesser of the maximum contract rate of interest that may be charged
to and collected from Borrower on the loan evidenced by this Note under
applicable law or five percent (5.0%) plus the pre-default interest rate
otherwise applicable hereunder, as set forth in Section 1.1. After maturity of
this Note, whether by acceleration or otherwise, interest will accrue on the
unpaid principal of this Note, any accrued but unpaid interest and all fees,
premiums, charges and costs and expenses owing hereunder at the Default Rate
until this Note is paid in full, whether this Note is paid in full pre-judgment
or post-judgment.
Section 1.3. Variable Rate. This is a variable rate note. Any change in the rate
of interest payable under this Note will equal the change in the variable rate
index to which such rate is tied, but the rate at which interest accrues under
this Note shall never exceed the maximum contract rate which may be charged to
and collected from Borrower on the loan evidenced by this Note under applicable
law. Bank shall have no obligation to notify Borrower of adjustments in the rate
of interest payable under this Note. Adjustments to the rate of interest will be
effective as of the first day of each month.
Section 1.4. Calculation of Interest. All interest payable under this Note will
accrue daily on the basis of the actual number of days elapsed and a year of
three hundred sixty (360) days.
Article II. Payment Terms.
Section 2.1. Payment Terms. Principal and interest shall be due and payable on
the first day of each month, commencing November 1, 2008, in consecutive monthly
installments in an amount equal to the sum of (i) all then accrued and unpaid
interest, plus (ii) a principal payment in the amount of $25,000. The entire
unpaid principal amount hereof, together with accrued and

2



--------------------------------------------------------------------------------



 



unpaid interest thereon and all other amounts payable hereunder shall be due and
payable on July 1, 2011 (the “Maturity Date”).
Section 2.2. Prepayment. This Note may be prepaid in whole, or in part at
anytime without any fee or premium.
Section 2.3. Application of Payments. All payments made on this Note shall be
applied first to payment of all late fees, charges, premiums and costs and
expenses due but unpaid under this Note, then to accrued but unpaid interest and
finally to principal, unless Bank determines in its sole discretion to apply
payments in a different order or applicable law requires a different application
of payments. Payments in federal funds, immediately available in the place
designated for payment, received by Bank prior to 2:00 p.m. local time at said
place of payment, shall be credited as if received prior to close of business on
the day the funds are immediately available; while other payments, at the option
of Bank, may not be credited until such payments are immediately available to
Bank, in federal funds, in the place designated for payment, prior to 2:00 p.m.
local time at said place of payment on a day on which Bank is open for business.
Article III. Loan Agreement and Security.
Section 3.1. Loan and Security Agreement. Borrower and Bank have entered into a
Loan and Security Agreement, dated as of even date herewith (as amended or
modified or restated from time to time, the “Loan and Security Agreement”). This
Note is also secured by (1) the security documents and other supporting
obligations referenced in the Loan and Security Agreement, and (2) the security
documents and other supporting obligations which reference that they secure this
Note (“security documents”).
Article IV. Default
Section 4.1. Late Charges and Expenses. Borrower agrees to pay, upon demand by
Bank, for each payment past due for fifteen (15) or more calendar days, a late
charge in an amount equal to the lesser of (1) four percent (4%) of the amount
of the payment past due or (2) the maximum percentage of the payment past due
permitted by applicable law, or the maximum amount if not expressed as a
percentage. If this Note is not paid in full whenever it becomes due and
payable, Borrower agrees to pay all costs and expenses of collection, including
reasonable attorneys’ fees. The Borrower hereby stipulates that reasonable
attorneys’ fees shall be fifteen percent (15%) of the outstanding balance owing
under this Note after default.
Section 4.2. Default. Any one or more of the following shall constitute an event
of default (“Event of Default”) under this Note: (1) the failure of Borrower to
pay when due any payment described herein, whether of principal, interest, fees,
premiums or otherwise; and (2) the occurrence of any “Event of Default” under
and as defined in the Loan and Security Agreement.
Section 4.3. Acceleration. Upon the occurrence of an Event of Default, (1) the
entire unpaid principal balance of this Note, together with all other amounts
owing and all other amounts to be owing under this Note, shall, at the option of
Bank, become immediately due and payable, without notice or demand, and (2) the
Bank may, both before and after acceleration, exercise any of and all of its
other rights and remedies under this Note and the other loan documents, as well
as any additional rights and remedies it may have at law and it may have in
equity, to recover full payment of the balance (principal, interest, fees,
premiums, charges and costs and expenses) owing under this Note. The failure by
Bank to exercise any of its options shall not constitute a waiver of the right
to exercise same in the event of any subsequent default.

3



--------------------------------------------------------------------------------



 



Article V. Miscellaneous.
Section 5.1. Use of Terms. The term “Note” refers to this Commercial Promissory
Note: C & I; the term “loan document” refers to this Note, the Loan and Security
Agreement and any security documents and other documents and agreements executed
and delivered to Bank or others on Bank’s behalf in connection with this Note;
and the term “Borrower” refers to all signatories of this Note collectively and
severally, as the context of this Note requires, and all signatories of this
Note shall be and the same are jointly and severally liable hereunder.
Section 5.2. Waiver. Borrower waives presentment, demand, protest and notice of
dishonor, waives any rights which it may have to require Bank to proceed against
any other person or property, agrees that without notice to any person and
without affecting any person’s liability under this Note, Bank, at any time or
times, may grant extensions of the time for payment or other indulgences to any
person or permit the renewal, amendment or modification of this Note or any
other agreement executed and delivered by any person in connection with this
Note, or permit the substitution, exchange or release of any security for this
Note and may add or release any person primarily or secondarily liable, and
agrees that Bank may apply all moneys made available to it from any part of the
proceeds from the disposition of any security for this Note either to this Note
or to any other obligation of Borrower to Bank, as Bank may elect from time to
time.
Section 5.3. Jury and Jurisdiction. This Note shall be governed by and construed
in accordance with the substantive laws of the State of Georgia, excluding,
however, the conflict of law and choice of law provisions thereof. Borrower, to
the extent permitted by law, waives any right to a trial by jury in any action
arising from or related to this Note.
Section 5.4. Successors and Assigns. This Note shall apply to and bind
Borrower’s and Bank’s heirs, personal representatives, successors and assigns.
All references in this Note to Bank shall include the holder hereof and this
Note shall inure to the benefit of any holder, its successors and assigns; and,
Borrower waives and will not assert against any transferee or assignee of this
Note any claims, defenses, set-offs or rights of recoupment which Borrower could
assert against Bank, except defenses which Borrower cannot waive. Borrower
acknowledges that Customer Numbers and Loan Numbers may be added to this Note
after execution and delivery of this Note by Borrower and if there is a section
denoted “BANK USE ONLY”, the information under such section may also be
completed by Bank after execution and delivery of this Note. In addition, in the
event the date of this Note is omitted, Borrower consents to Bank inserting the
date.
Section 5.5. Anti-Money Laundering and Anti-Terrorism. Borrower represents,
warrants and covenants to Bank as follows: (1) Borrower (a) is not and shall not
become a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) does not engage
in and shall not engage in any dealings or transactions prohibited by Section 2
of such executive order, and is not and shall not otherwise become associated
with any such person in any manner violative of Section 2, (c) is not and shall
not become a person on the list of Specially Designated Nationals and Blocked
Persons, and (d) is not and shall not become subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order; (2) Borrower is and shall remain
in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and

4



--------------------------------------------------------------------------------



 



each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001); and (3) Borrower has not and shall
not use all or any part of the proceeds, advances or other amounts or sums
evidenced by this Note, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
(Signatures Begin on the Next Page)

5



--------------------------------------------------------------------------------



 



The undersigned has executed this Note as of the day and year first above
stated.
BORROWER:
VIDEO DISPLAY CORPORATION

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
    [SEAL]
   

LEXEL IMAGING SYSTEMS, INC.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
    [SEAL]
   

FOX INTERNATIONAL, LTD., INC.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
    [SEAL]
   

Z-AXIS, INC.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
    [SEAL]
   

TELTRON TECHNOLOGIES, INC.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
    [SEAL]
   

(Signatures Continued on Next Page)

 



--------------------------------------------------------------------------------



 



AYDIN DISPLAYS, INC.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
    [SEAL]
   

 